            Case 2:19-cv-00156-cr Document 1 Filed 09/09/19 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                                       FOR THE                                  zoi, SEP-9    AM fl: 50
                                 DISTRICT OF VERMONT

UNITED STATES OF AMERICA,               )
                                        )
     Plaintiff,                         )
                                        )
       V.                               )
                                        ) Civil No.
JUSTINE FARROW, VERMONT HOUSING FINANCE )
AGENCY, VERMONT HOUSING CONSERVATION    )
BOARD, RUTLAND WEST NEIGHBORHOOD        )
HOUSING SERVICES and                    )
ANY TENANTS OR OCCUPANTS RESIDING AT    )
225 STATE STREET, RUTLAND, VT 05701,    )
                                        )
                      Defendants.       )


               COMPLAINT FOR FORECLOSURE BY POWER OF SALE

       NOTICE TO DEFENDANTS: In order to receive notice of the Foreclosure Judgment,

you are required by law to enter an appearance in this action either through an attorney or on

your own behalf after service has been made upon you by the United States of America and you

have returned your waiver of service of summons to the Office of the United States Attorney. If

such appearance is not filed with the Clerk of the United States District Court within sixty (60)

days of service of this Complaint, you will not receive notice of the Foreclosure Judgment which

will set forth the amount of money you must deposit to redeem the property and the amount of

time allowed you to redeem the property.

                   NOTICE TO ALL TENANTS AND OCCUPANTS
             OF REAL PROPERTY AS REQUIRED BY 12 V.S.A. § 4932{c){2):

THE PROPERTY IN WHICH YOU LIVE IS BEING FORECLOSED UPON. YOU ARE
NAMED AS A DEFENDANT IN THE FORECLOSURE BECAUSE YOUR RIGHT TO
REMAIN ON THE PREMISES MAY END WHEN THE FORECLOSURE IS
COMPLETED. YOU MUST NOTIFY THE COURT OF YOUR NAME AND ADDRESS
IN ORDER TO BE KEPT INFORMED OF THE STATUS OF THE FORECLOSURE.
              Case 2:19-cv-00156-cr Document 1 Filed 09/09/19 Page 2 of 8




YOU ARE ALSO ADVISED, PURSUANT TO 12 V.S.A. § 4932(c)(3), THAT, IN THE
EVENT THE OWNER IS UNABLE TO REDEEM THE PREMISES, YOU MAY BE
REQUIRED TO VACATE THE PREMISES UPON 30 DAYS NOTICE.

         The United States of America, by its attorney, Christina E. Nolan, United States Attorney

for the District of Vermont, brings this Complaint and states as follows:

                             Introduction, Jurisdiction, and Parties

         1.     This is a civil action to foreclose by power of sale two mortgages given by

Defendant Justine Farrow ("the Borrower"). The first mortgage was given to the Plaintiff, the

United States of America ("the United States"), on or about August 15, 2000. The second

mortgage was given by the Borrower to the Community Development Credit Union, now known

as Opportunities Credit Union, on or about August 15, 2000 and was assigned to the United

States on or about February 2, 2018.

         2.     This Court has jurisdiction in this matter under 28 U.S.C. § 1345 and 42 U.S.C. §

1490a.

         3.     The mortgaged property has been abandoned by the Borrower and is not presently

occupied by her as her primary residence.

         4.     On information and belief the last known addresses of the Defendants are as

follows:


         Justine Farrow
         691 Stannard Mountain Road
         Greensboro Bend, VT 05842

         Vermont Housing Finance Agency
         P.O. Box40
         Burlington, VT 05402

         Rutland West Neighborhood Housing Services
         110 Marble Street
         West Rutland, VT 05777


                                                 2
             Case 2:19-cv-00156-cr Document 1 Filed 09/09/19 Page 3 of 8




        Vermont Housing Conservation Board
        58 East State Street
        Montpelier, VT 05602

        Any Tenants or Occupants residing at
        225 State Street
        Rutland, VT 05701

        5.      The Vermont Housing Finance Agency ("VHFA") is named as a defendant

because it has or may claim an interest in the mortgaged property by virtue of a mortgage dated

August 15, 2000 and recorded on August 16, 2000 in Book 403, Page 8 of the City of Rutland

Land Records. The VHF A's interest in the property, if any, is subsequent or subordinate to the

mortgages which are the subject of this action.

        6.      The Vermont Housing and Conservation Board ("VHCB") is named as a

defendant because it has or may claim an interest in the mortgaged property by virtue of a

housing covenant dated August 15, 2000 and August 21, 2000 and recorded on August 29, 2000

at Volume 403, Page 286 of the City of Rutland Land Records. VHCB may also claim an

interest in the mortgage property by virtue of a mortgage dated January 4, 2001 and recorded on

January 12, 2001 in Book 407, Page 470 of the City of Rutland Land Records. The VHCB's

interests in the property, if any, are subsequent or subordinate to the mortgages which are the

subject of this action.

        7.      The Rutland West Neighborhood Housing Services ("RWNHS") is named as a

defendant because it has or may claim an interest in the mortgaged property by virtue of a

mortgage dated June 15, 2001 and recorded on June 28, 2001 in Book 415, Page 61 of the City

of Rutland Land Records. The RWNHS' interest in the property, if any, is subsequent or

subordinate to the mortgages which are the subject of this action.

        8.      Tenants or Occupants of the mortgaged premises, if any, are named as defendants

pursuant to 12 V.S.A. § 4932(c)(l) for the purpose of providing notice of the pendency of this
                                                  3
              Case 2:19-cv-00156-cr Document 1 Filed 09/09/19 Page 4 of 8




action. The United States does not know whether the property will be tenant-occupied at the

time the judgment order, decree of foreclosure, and order for judicial sale are entered in this

proceeding. Such tenants or occupants, if any, are entitled to notice of these proceedings but are

not entitled to a right of redemption. In the event that the mortgage is foreclosed, the interests of

all tenants or occupants, if any, shall be foreclosed and they shall have no further interest as

tenants, occupants, or otherwise, in the property. The United States, or the purchaser at the

judicial sale, shall have the right to seek and enforce a writ of possession and neither the United

States nor the purchaser at the judicial sale shall be obligated or required to institute an eviction

proceeding against any tenants or occupants.

                                   Foreclosure by Power of Sale

                                    Count I: USDA Mortgage

       9.       On or about August 15, 2000 Justine Farrow duly executed to the United States of

America a real estate mortgage covering certain land and premises described therein ("the

Property"). Paragraph 25 of the mortgage reserves to the United States the right to foreclose the

mortgage as authorized by state and/or federal laws, including but not limited to foreclosure by

power of sale. A copy of the mortgage is attached to and made a part of this Complaint as

Exhibit A.

        10.     The mortgage was duly recorded on August 16, 2000 at Volume 403, Page 1 of

the City of Rutland Land Records.

        11.     The property subject to the mortgage is described as:

       Being all the same lands and premises conveyed to Justine V. Farrow by
       Warranty Deed of Mary F. Baccei, Stephen F. Baccei, Maria T. Reczek and
       Gregory E. Baccei dated August 15, 2000 and recorded August 16, 2000 at
       Volume 402, Page 826 of the City of Rutland Land Records.

       Beginning at an iron pin at the intersection of the North line of said State Street
       Extension and the East line of said Hazel Street; thence in the last-named line One
                                                  4
             Case 2:19-cv-00156-cr Document 1 Filed 09/09/19 Page 5 of 8




       Hundred and twenty feet (120') to an iron pin; thence Easterly in a straight line to
       an iron pin located about Sixty feet (60') from and West of the West line of Cora
       E. Crawford and One Hundred and five feet (105') from the North line of said
       State Street Extension; thence Southerly in a line parallel with the said West line
       of said Crawford to the North line of said State Street Extension; thence Westerly
       in the last-named line to the point of beginning.

       Excepting and reserving herefrom is the conveyance from Mary F. Baccei,
       Stephen F. Baccei, Maria T. Reczek and Gregory E. Baccei to Stephen F. Baccei
       and Karen Baccei, husband and wife, by Warranty Deed dated January 10, 1995,
       which is subject to Deferral of Permit #DE-1-1816 dated December 19, 1994 and
       recorded in the Rutland City Land Records in Book 342 at Page 284.

       Reference is also made to the State of Vermont, Department of Environmental
       Conservation, Homestead Exemption #HE-1-0481 dated December 19, 1994.

       Subject to a first mortgage given by Justine V. Farrow to Vermont Development
       Credit Union and to be recorded simultaneously herewith in the Rutland City
       Land Records.

       Reference is hereby had and made to the aforementioned deeds and the record and
       references thereof, and to all prior deeds and their records, for a more particular
       description of the lands and premises herein conveyed.

       12.     The mortgage was conditioned upon the payment of a certain promissory note,

dated August 15, 2000 in the principal sum of $61,800.00 and bearing interest at the rate of

7.375% per annum. A copy of the note is attached to and made a part of this Complaint as

Exhibit B.

       13.     The Borrower subsequently gave the United States a second promissory note,

dated September 15, 2005, in the principal sum of $7,000.00 and bearing interest at the rate of

1.000% per annum. A copy of the note is attached to and made a part of this Complaint as

Exhibit C.

       14.     The mortgage further secures repayment of any subsidy granted to the Borrower

in the form of interest credit pursuant to a subsidy repayment agreement dated August 15, 2000.

A copy of said agreement is attached to and made a part of this Complaint as Exhibit D.



                                                5
              Case 2:19-cv-00156-cr Document 1 Filed 09/09/19 Page 6 of 8




        15.     The subsidy repayment agreement expired on April 30, 2018, at which time the

monthly payment shown on the face of the promissory note became effective. Pursuant to 42

U.S.C. § 1490a and the terms of the mortgage, any interest credit assistance received on any

mortgages given on or after October 1, 1979 is subject to recapture upon the disposition of the

property.

       16.      The note provides that upon default by the Borrower of any payment, the United

States at its option may declare all or any part of any such indebtedness immediately due and

payable. Because the Borrower defaulted on the note, acceleration and demand for full payment

took place on August 7, 2017 and notice was sent to her at the address last provided to RHS by

the Borrower. The Borrower further defaulted on her obligations by abandoning the property.

       17.      Though demand was made, the Borrower refused, neglected, or was unable to pay

the amounts due pursuant to the terms of the promissory notes.

       On the promissory noted dated August 15, 2000, there is due and owing by the Borrower

to the United States as of September 6, 2019, the principal sum of$47,254.84 plus interest in the

amount of $11,094.84, which interest accrues at the daily rate of$9.55. There is further due and

owing interest credit subsidy subject to recapture and principal reduction attributed to subsidy in

the amount of $27,448.70, as described in paragraph 11 above. There is further due and owing

escrow in the amount of $1,053.89. There is further due and owing late charges of $97.96. There

are further due and owing fees assessed at $30,992.82.

       On the promissory note dated September 15, 2005, there is due and owing by the

Borrower to the United States as of September 9, 2019, the principal sum of$3,249.75, plus

interest in the amount of $103.70. There is further due and owing late charges of$15.36.




                                                 6
             Case 2:19-cv-00156-cr Document 1 Filed 09/09/19 Page 7 of 8




                                Count II: Credit Union Mortgage

       18.      On or about August 15, 2000 Justine Farrow duly executed to the Opportunities

Credit Union, formerly known as Vermont Development Credit Union, ("Credit Union") a real

estate mortgage ("CU Mortgage") covering the Property.

       19.      The mortgage was duly recorded on August 16, 2000 at Volume 402, Page 828 in

the City of Rutland Land Records. A copy of the mortgage is attached hereto as Exhibit E.

       20.      The mortgage was conditioned upon the payment of a certain promissory note,

dated August 15, 2000 in the principal sum of $12,500.00 and bearing interest at the stepped up

rates 5.6%, 6.1 %, 6.6% and 7.1 % per annum. A copy of the note is attached to and made a part

of this Complaint as Exhibit F.

       21.      On or about February 2, 2018, the Credit Union assigned to the United States the

the CU Mortgage. The assignment was recorded at Book 671, Page 988 in the Land Records for

the City of Rutland. A copy of the assignment is attached to and made a part of this Complaint

as Exhibit G.

       22.      On information and belief, in order that it may protect and preserve its security,

the United States may be compelled to make advancements for payment of taxes, hazard

insurance, water and sewer charges, or other municipal assessments. Although the nature and

amount of such expenses are unknown to the United States at this time, the United States seeks

recovery of those expenses, together with interest thereon.

       23.      The Borrower is no longer residing at the mortgaged premises and the Property is

subject to waste and deterioration because it is vacant. A shortened redemption period of ten

days is appropriate and necessary to protect the property and the government's interests.




                                                  7
               Case 2:19-cv-00156-cr Document 1 Filed 09/09/19 Page 8 of 8




       24.       No other action has been brought to enforce the provisions of the aforesaid

promissory note and real estate mortgage, and all conditions precedent to the bringing of the

action have been performed or have occurred.

       25.       The United States has complied with the requirements of all applicable servicing

regulations.

       WHEREFORE, THE PLAINTIFF PRAYS:

       a.        That the Defendants' equity of redemption be foreclosed in accordance with law;

       b.        That the Court enter an order shortening the redemption period to ten (10) days;

       c.        That the Court enter, pursuant to the United States' exercise of its right to a
                 foreclosure by public sale, an order for public sale of the mortgaged premises;

       d.        That the Court award expenses incurred by Plaintiff to preserve and protect its
                 security;

       e.        That the Court fix and allow attorney's fees and other costs and expenses incident
                 to this proceeding;

       f.        That the United States of America or the purchaser at the judicial sale be granted
                 a writ of possession in the mortgaged premises;

       g.        And for such other and further relief as this Honorable Court may deem just and
                 equitable.


       Dated at Burlington, in the District of Vermont, this 9th day of September, 2019.

                                                              Respectfully submitted,

                                                              UNITED STATES OF AMERICA

                                                            CHRISTINA E. NOLAN
                                                            JJ.~ted tates Attornen ,J ~~           - I/ _/l
                                                       B y : ~ - - - ~ L U{)J. (;........_OJ._,{_ CLVD'--d
                                                        . M ISSAA.D. RANALDO
                                                            Assistant U.S. Attorney
                                                            P.O. Box 570
                                                            Burlington, VT 05402-0570
                                                            (802) 951-6725
                                                            Melissa.Ranaldo@usdoj.gov
                                                  8
                       Case 2:19-cv-00156-cr Document 1-1 Filed 09/09/19 Page 1 of 7
                                                                          403001·




        Form RD 3550-14 VT
        (11-96)
                                                      United States Department of Agriculture
                                                              Rural Housing Service
                                                    MORTGAGE FOR VERMONT
        THIS.MORTGAGE ("Security Instrument")"is made-on                                     AuguSt--,14 15 i2000 · tn--l ~ " ·-
        The mortgagor is JUSTINE V. FARROW
                                                                                                                            ("Borrower").
        This Security Ir.strument is given to the United States of A.rnerica acting through the Rural Housing Serv~ce or successor agency,
        United States Department of Agriculture ("Lender"), whose address is Rural Housing Service, r:Jo Centralized Servicing Center,
        United States Department of Agriculture, P.O. Box 66889, St Louis, Missouri 63166.

        Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
        "Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, if not
        paid earlier, due and payable on the maturity date:


.~~
~
      ~~:: ~n~en~ooo
       T            15
                                                   : ~:i~~:~nt                                ::u::      0
                                                                                                          ::. 2033 ·
                                                                                                           15
                                                                                                                            lnH ---
                                                                                                                           ~a
       This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and al!'renewals,
       extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect
       the property covered by this Security Instrument; (c) the perfonnance of Borrower's covenants and agreements under this
       Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
       Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a For this purpose and in consideration of the debt, Borrower
       does hereby mortgage, grant, and convey to Lender and Lender's successors and assigns, with power of sale, the following
       described property located in the Town of Rutland
        County of Rutland                                                                            , State ofVerrnont:

           SEE SCHEDULE A ATTACHED .••




      ·-----· ---·----···-        ----···------ --- ------. -                          ...    ------- -------              ···-   ----- -- - - - - - -
       which has ·the address of                225 State Street                                    Rutland
                                                             {Street)                                    [City]
       Vermont                       05701                   ("Property Address");
                                        [ZIP]




       Public reporting burden for lhis collection of information is e.sttmated to average IS minutes per response, Including the time for .reviewing
       instruction, :searching existing data sources, galhertng and maintaining the data needed, and completing and reviewing the collection of
       information. Send comments regarding thi, burden estimate or any other aspect of this collection of information. including suggestions for
       reducing this burden. to the U.S. Department ofAgriculture, Clearance Officer, STOP-7602, 1400 Independence Ave., S. W., Washington, D.C.
       20250-7602. Please DO NOT RE1VRN this form to this address. Forward lo the local USDA office only. You are not required to respond lo
       this collection of information unless it displays a currently valid 0MB number.
                                                                                                                                      Pagel of6
               Case 2:19-cv-00156-cr Document 1-1 Filed 09/09/19 Page 2 of 7
                                                            403002



       TOGETHER WITH all ~e improvements now or hereafter erected on the property, and all easements,
  appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
  also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
  "Property."
      BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
  to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
  Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
  encumbrances of record.

      THIS SECURITY INSTRUMENT combines unifonn covenants for national use and non-unifonn covenants
  with limited variations by jurisdiction to constitute a unifonn security instrument covering real property.
       UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

          I. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
    due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
    the Note.
          2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
     shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
    ("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
    the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
     insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
    Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
    federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
    Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 260! et seq. ("RESPA"), unless another law or
    federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
    Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
    current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
    applicable law.
         The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
    by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
    not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
    Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law pennits Lender to make such a
    charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
   reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
    agreement is made -or applicaole law- requires interest to-be paid, Lender shall not be required to pay Borrower any
    interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
   on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
   and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
   additional security for all sums secured by this Security Instrument.
         If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
   Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
   held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
   writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
   shall make up the defidency in no more than twelve monthly payments, at Lender's soie discretion.
         Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
   Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
· 22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
   acquisition or sale as a credit against the sums secured by this Security Instrument.
         3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
   received by Lender under paragraphs I and 2 shall be. applied in the following order of priority: (I) to advances for
   the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;
   (3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
  charges and other fees and charges.
         4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
  Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
  Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
  shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
  of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
  furnish to Lender receipts evidencing the payments.
         Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
 agreed in writing to such lien or Borrower: ( a) agrees in writing to the payment of the obligation secured by the lien
  in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
                                                                                                            Page 2 of6
             Case 2:19-cv-00156-cr Document 1-1 Filed 09/09/19 Page 3 of 7




 in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c} secures
 from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
 Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
 Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
 more of the actions set forth above within ten (10) days of the giving of notice.
      Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
 Lender, and pay or reunburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
 partial release or subordination of this instrument or any other transaction affecting the property.
      5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected ·
 on the Property insured against loss by fire, hazards included within the tenn "extended coverage" and any other
haz.ards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires. · The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7.
      All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event oftoss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
      Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
lessened. If the restoration or repair is not economically feasible or. Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
      Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
sums· secured by this Security -Instrument immediately prior to the acquisition.
    6.  Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
 by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
 be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
 Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
 in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
 interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
 inaccurate infonnation or statements to Lender (or failed to provide Lender with any material information) in
connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
comply with· all-the provisions of the lease. If Borrower acquires fee title to the Property; the leasehold and the fee
title shall not merge unless Lender agrees to the merger in writing.
      7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
rights in the Property. Lender's actions may include paying any sums secured by a lien which has priority over this
Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make
repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other tenns of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment.
      8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full.
      9. Inspection. Lender or its agent may make reasonable entries upon_ and inspections of the Property. Lender
                                                                                                          Page 3 of6
              Case 2:19-cv-00156-cr Document 1-1 Filed 09/09/19 Page 4 of 7
                                                         403004


    shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
          10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
   with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
   hereby assigned and shall be paid to Lender. In the event of a total talcing of the Property, the proceeds shall be
   applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
     In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
   talcing is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
   talcing, unless Borrower and Lender ot~erwise agree in writing, the sums secured by this Security Instrument shall
   be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
   secured immediately before the talcing, divided by (b) the fair market value of the Property immediately before the
   talcing. Any balance shall be paid to· Borrower. In the event of a partial talcing of the Property in which the fair
   market value of the Property immediately before the talcing is less than the amount of the sums secured hereby
   immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
   otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
  sums are then due.
         If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
   to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
   date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
  repair of the Property or to the sums secured by this Security Instrument, whether or not then clue. Unless Lender
  and Borrower oth~rwise agree in writing, any application of proceeds to principal shall not extend or postpone the
  due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
         11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
  modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
  any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
  successors in 4lterest. Lender shall not be required t(! ~Qm~ence_pr~~~ing~ -~gainst any successor in interest or
  refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
  by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
  Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
         12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
  of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
  provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
  co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
 mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
  is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
  other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
  Security Instrument or the Note without that Borrower's consent.
         13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
 by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
 to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
 be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
 Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
 Lender when given as provided in this paragraph.
         14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event
 that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
 not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
 provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
 instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
 the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
 are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
 remedies provided by law.                                                                                             .
        15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
 SecurityinstrumenL
        16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
interest in it is leased for a tenn greater than three (3) years, leased with an option to purchase, sold, or transferred
(or ifa beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent. Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument.
        17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, handicap, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, handicap, age or familial status.
                                                                                                             Page 4 of6
             Case 2:19-cv-00156-cr Document 1-1 Filed 09/09/19 Page 5 of 7
                                                           4-03005


      18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
 Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
 in the entity (known as the "Loan Servicer'') that collects monthly payments due under the Note and this Security
 Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
 a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
 above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
 which payments should be made.                                       ·
      19. Uniform Federal Non-Judicial Foreclosure. If a uniform federal non-judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.
      20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
      Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulator/ agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.
      As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other flammable or 'toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
protection.                      .
    . 21. Cross Collateralization. Default hereunder shall constitute default under.any other real estate security
instrument held by Lender and executed or assumed by Borrower, and default under any other such security
instrument shall constitute
                    -    -
                            default
                             .     . hereunder.
                                        .                                                                         ·
       NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
       22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
  secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
  one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment·
  for the benefit of creditors, Lender, at its option, with or without notice, may: (a) declare the entire amount unpaid
  under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
 Borrower incur and pay reasonable expenses for repair or maintenance ·or and take possession of, operate or rent the
 Property, (c) upon application by it and production of this instrument, without other evidence and without notice of
 hearing of said application, have a receiver appointed for the Property, with the usual powers of receivers in like
 cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
 remedies provided herein or by present or future laws.
       23. TI1e proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
 expenses incident to enforcing or complying with the provisions hereof, (b} any prior liens required by law or a
 competent court to be so paid, ( c) the debt evidenced by the note and all indebtedness to Lender secured
 hereby, (d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any
 other indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all
 or any part of the Property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
 the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
 above.
       24. Borrower agrees that Lender will not be bound by any present or future laws, (a) providing for valuation,
appraisal, homestead or exemption of the Property, (b) prohibiting maintenance of an action for a deficiency
judgment or limiting the amount thereof or the time within which such action must be brought, (c) prescribing any
other statute oflimitations, (d) allowing any right of redemption or possession following any foreclosure sale, or (e)
limiting the conditions which Lender may by regulation impose, including the interest rate it may charge, as a
condition of approving a transfer of the Property to a new Borrower. Borrower expressly waives the benefits of any
such State laws. Borrower hereby relinquishes, waives. and conveys all rights. inchoate or consummate, of descent,
dower, and curtesy.
      25. Upon default by Borrower as aforesaid, Lender may foreclose this instrument as authorized or permitted
by the laws then existing of Vermont and of the United States of America, on terms and conditions satisfactory to
Lender, including but not limited to foreclosure by (a) statutory power of sale, or (b) advertisement and sale of the
Property at public auction to the highest bidder in one or more parcels at Lender's option and at the time and place
and in the manner and after such notice and on terms as may be required by statute or as may be determined by
                                                                                                         Page 5 of6
                  Case 2:19-cv-00156-cr Document 1-1 Filed 09/09/19 Page 6 of 7
                                                                    403006


 Lender if not contrary to statute, or (c) written agreement hereafter made between Borrower and Lender.
      26. Release. PROVIDED that if all the indebtedness hereby secured is duly paid and each and every covenant,
 condition, agreement, and obligation, contingent or otherwise, contained herein, secured hereby or arising hereunder
 is fully performed and discharged, this mortgage shall be void; otherwise it shall remain in full force and effect.
      27. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together
 with this Security Instrument, the covenants·and agreements ofeach rider shall be incorporated-into and·shall·amend -
 and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part of this
 Security Instrument. [Check applicable box]
       •    Condominium Rider                  •    Planned Unit Development Rider          0 Other(s) [specify]

     BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages l through
6 of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument

Signed, sealed. and delivered in the


•~Y.~                                                                         J


                                                                             ------------;B"""a_rr_a_w_er_(Seal)
                                                Witness



STATEOFVERMONT                     ~
                                                            } , ,· ACKNOWLEDGMENT
COUNTY OF              (,1.,~
      On this            ~ d a y of                --·~--/-'~""~'l,<L'+---~•      z_oc<:   before me, the undersigned, a Notary
Public in and for said State and County, personally appeared ---.,,,_,,_I.._,""v~=·=--l-/_. .....,_fc_CV---"~""'<___
                                                                                                                 ' --,"":c= _
___________________                                                  _,   individually known to-me and by me known to be the

party{ies) executing the foregoing instrument, and to me acknowiedged the said instrument to be executed by
   £t .!? /"    as        0 .p_/         free act and deed.

      IN WITNESS WHEREOF, I have hereunto set my hand and official seal on the date above written.

                                               I        ,

My commission expires: _ _'2---_.,,,.1_/~/_<,J+>-;;;v~·-_.':_'"7_
                              1


(NOTARIAL SEAL)




                                                                                                                   Page 6 of6
           Case 2:19-cv-00156-cr Document 1-1 Filed 09/09/19 Page 7 of 7
                                            403007

                                   EXHIBIT A/SCHEDULE A


 Being all and the same lands and premises conveyed to Justine V.
 Farrow by Mary F. Baccei, Stephen E. Baccei, Maria T. Reczek and
 Gregory E. Baccei by Warranty Deed dated August ___ , 2000, to
 be recorded in the Rutland City Land Records, and more particu-
 larly described in said Deed as follows:

"Bein1: all and the same lands and premises being conveyed to Mary F. Baccei, Stephen F. Baccei,
 Mari;1 T. Reczek, and Gregory E. Baccei, by Quit Claim Deed of J. Fed Carbine dated April 11,
 1989 and recorded in the City of Rutland Land records in Book 284 at Page 232.

"B~ii,g all and the same lands and premises being conveyed to J. Fred Carbine, Jr. by Mary F.
Bacc, :i by warranty deed of even date herewith. The premises are more particularly described as
being all and the same lands and premises conveyed to Andrew G. Baccei and Mary F. Baccei.,
husb: nd and wife, (Andrew C. Baccei now deceased) by William R. Mangan and Marion E ..
Manran by deed, dated October 21, 1950 recorded in the land records of the City of Rutland in
Book 90 at page 208. The premises in said deed are bounded and described as follows:

"Beil g the same land and premises conveyed to the grantors herein by Mary K. Mangan,. by her
deed iated October 15, 1948 and recorded in the City of Rutland Land Records in Book 85 at
Page 369. The land and premises hereby conveyed being therein described d as follows:

Begit ning at an iron pin at the intersection of the North line of said State Street Extension· and
the E tst line of said Hazel Street; thence in the last-named line One HWldred and twenty feet
(120' >to an iron pin; thence Easterly in a straight line to an iron pin located about Sixty feet (60')
from md \Vest of the West line of Cora E. Crawford and One Hundred and five feet (105=) from
the North line of said State Street Extension; thence Southerly in a line para1lel with the said
West line of said Cra""ford to the North line of said State Street Extension~ thence Westerly in
the la ;t.named line to the point of begfoning.

Beint: the same lands and premises decreed to Mary K. Mangan by the District of Rutlatd Probate
Cour and dated September 14~ 1948 and recorded in the City of Rutland Land Records in Book
84 at page 376 to which decree reference may be had.

Beini: the same land deeded to William S. Mangan by Elmer E. Shedd. and Mary L. Shedd
PerkE tt, as Administrators of the Estate of Harrison H. Shedd by their deed dated the 29th day of
May .908, and recorded in the City of Rutland Land Records in Book 9 at Page 277; and also of
Elme · E. Shedd by this deed dated the 29th day of May 1908, and recorded in the City of Rutland
Land Records in Book 23, at Page 300, to which deeds and the records ther.eofreference may be
had £ ,r a further and more particular description."            ·

ExceJiting and reserving herefrom {s the conveyance from Mary F. Bacci:i, Stephen F. Baccei,
Maril T. Reczek and Gregory E. Baccei to Stephen F. Baccei and Karen Baccei, husband and wife.
by Warranty Deed dated January 10, 1995, which is subject to Deferral of Permit# DE•l•l816
dated December 19, 1994 and recorded in the Rutland City Land Records in Book 342 at Page 284.

Refer ~nee is also n1ade to State of Vermont. Department of Environmental Conservation.
Hom< stead Exemption #HE-1-0481 dated December 19, 1994."
Subject to a first mortgage given by Justine V. Farrow to Vermont Development Credit
Union and to be recorded simultaneously herewith in the Rutland City Land Records.
              Case 2:19-cv-00156-cr Document 1-2 Filed 09/09/19 Page 1 of 3

USDA•RHS
Form FmHA 1 940-16
(Rev. 10-961




                                                    PROMISSORY NOTE


Type of Loan SECTION 502                                                             Loan No. 001aos2261

Date: Ausiu•t     u ,       2000   ~
                                                    225 state St.
                                                        (Property Addreu)

                              Rutland                   _R_u_t_l_a_n_d_____ • Vermont
                                   {City or Town)               (County!               (State)



BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the Unite
States of America, acting through the Rural Housing Service (and its successorsWGovemment") $            61, aoo. oo
(this amount is called "principal"), plus interest.                 ·

INl"EREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I w
pay interest at a yearly rate of 7. 375  %.The interest rate required by this section is the rate I will pay both befo,
and after any default described below.

PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

 DI.    Principal and interest payments shall be temporarily deferred. The interest accrued to _ _ _ _ _ _ , _ _
shall be added to the principal. The new principal and later accrued interest shall be payable in _ _ _ _ regull
amortized Installments on the date indicated in the box below. I authorize the Government to enter the amount of
such new principal here:$ _ _ _ _ _ _ _ _ _ , and the amount of such regular installments in the box below whe
such amounts have been detennined. I agree to pay principal and interest in installments as indicated in the box belo"

 5J II.   Payments shall not be deferred. I agree to pay principal and interest in
                                                                                     -----
                                                                                      396  installments as indicated
the box below.

 I will pay principal and interest by making a payment every month.
 I will make my monthly payment on the lat day of each month beginning on October 01 , 2000 and continuin,
 for 395     months. I will make these payments every month until I have paid all of the principal and interest and an
 other charges described below that I may owe under this note. My monthly payments will be applied to interef
 before principal. If on_:August i,,ii,15,lli.!,, I still owe amounts under this note, I will pay those amounts In full 01
 that date, which is called the "maturity date."                           ·
 Ny monthly payment will be $ 416. 63                     . I will make my monthly payment at the post office
   &d,dreas noted on my billing statement                                or a different place if required by the Governmen-

 f>~INCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, t
 u nadvanced balance of the loan will be advanced at my request provided the Govemment agrees to the advance. T
 aovernment must make the advance provided the advance Is requested for an authorized purpose. Interest sh
 &<:crue on the amount of each advance beginning on the date of the advance as shown in the Record of Advanc
 ~elow. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

 HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is fort
 t'ipe of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the prese
 r~ulations of the Government and to its future regulations not inconsistent with the express provlsions of this note.

                                                                 1
             Case 2:19-cv-00156-cr Document 1-2 Filed 09/09/19 Page 2 of 3

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 15
days after the date it is due, I will pay a late charge. The amount of the charge will be 4. ooo          perce_n_t-of-m-~
overdue payment of principal and interest. I will pay this charge promptly, but only once on each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. /.
payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government i,
writing that 1. am making a prepayment.

    I may make a fuY prepayment or partial prepayment without paying any prepayment charge. The Government wi
use all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partie
prepayment, there will be no changes in the due date or in the amount of my monthly payment unless the Governmen
agrees in writing to those changes. Prepayments wfll be applied to my loan in accordance with the Govemment'.
regulations and accounting procedures in effect on the date of receipt of the payment.
                                                                  -
ASSIGNMENT OF NOTE. I understand and agree that ..the Government may at any time assign this note without m-
ean.sent. If the Government assigns the note I will make my payments to the assignee of the note and in such cas
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit fror
other sources at reasonable rates and terms for the purposes for which the Govemment ls giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only b
used for purposes authQrized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1
leased or rented with an option to purchase, (21 leased or rented without option to purchase for 3 years or longer, c
(3) is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare th
entire remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediate!
pay off the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT.                  I agree to periodically provide the Government wit
information the Government requests about my financial situation. If the Government determines that I can get a loe
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terrr
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amour
to pay this note in full. This requirement doea not apply to any cosigner who signed this note pursuant to section 50
of the Housing Act of 1949 to compensate for my lack of repayment ability.

 SUBSIDY REPAYMENT AGREEMENT. I agree to th~ rep~yment !recapture) of subsidy granted in the form of payme,
 assistance under the Government's regulations.

 CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhe1
 Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as
 nonprogram loan pursuant to section 502 of the Housing·· Act of 1949.

  0EFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am
· default the Government may send me a written notice telling me that· if I do not pay the overdue amount by a certa
  date, the Government may require me to immediately pay the full amount of the unpaid principal, all the interest tha1
  owe, and any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time wht
  I am in default, the Government does not require me to pay immediately as describe in the preceding sentence, tt
  Government will still have the right to do so If I em In default at a later date. If the Government has required me ·
  immediately pay in full as described above, the Government will have the right to be paid back by me for all of i
  costs and expenses in enforcing this promissory note to the· extent not prohibited by applicable law. Those expens1
  Include, for example, reasonable attorney's fees.




                                                              2
                                                                                             Account I 0018092261
              Case 2:19-cv-00156-cr Document 1-2 Filed 09/09/19 Page 3 of 3

NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note wil
be given by delivering it or by mailing It by first class mall to me at the property address listed above or at a differen
address if I give the Government a notice of my different address. Any notice that must be given to the Govemmen
will be given by mailing it by first class mail to the Government at USDA / Rural Housing Service, c/o Custom,
Service Branch, P.O. Box 66889, St. Louis, MO 63166                      , or at a different address if I am given a notice o
that different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully enc
personally obligated to keep all of the promises made in this note, Including the promise to pay the full amount owed
Any person who Is a guarantor, surety, or endorser of this note is also obligated to do these things, The Governmen
may enforce its rights under this note against each person individually or against all of us together. This means tha
any one of us may be required to pay all of the amounts owed under this note. The term "Borrower• shall refer t,
each person signing this note.
                                                                   -
WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice o
dishonor. •Presentment" means the right to require the Government to demand payment of amounts due. "Notice o
dishonor" means the right to require the Government to give notice to other persons that amounts due have not bee,
paid.

WARNING: Failure to fully disclose accurate and truthful financial lnfonnation In connection with my loan applicatl01
may result in the tennination of program assistance currently being received, and the denial of future federE
assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.



JUS~~!~Wi~ L                                           Seal                            Borrower                         Seal

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal                             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                      Borrower                                                          Borrower




                                                      RECORD OF ADV ANCFS
         AMOUNT                 DATE                 AMOUNT           DATE                     AMOUNT            DATE
 ms                                            (8) $                                    (15) $
 (2) $                                         (9) $                                    (16) $
 (3) $                                        (IO)$                                     (17)   s
 (4) S                                        (11)$                                     (18)$
 (5) $                                        (12) $                                    (19) $
 (6) $                                        (13) $                                    (20) $
 (7) $                                        (14) $                                (21) $
                                                                              TOTAL $




                                                                                  Account#: 0018092261




                                                               3
                    Case 2:19-cv-00156-cr Document 1-3 Filed 09/09/19 Page 1 of 3



Form RD 1940-16                                                                                                                          Form Approved
(Rev. 6-99)                                                                                                                              0MB No. 0575-0172
                                                      UNITED STATES DEPARTMENT OF ACRICUL TURE
                                                               RURAL HOUSING SERVICE


                                                                     PROMISSORY NOTE


    Type of Loan        SECTION 504                                                                                 Loan No. 32273778

    Date:     09-15-2005

                                     225 State Street
                                                                          (Property Address)
                                     Rutland                              Rutland                                VT
                                               (City or Town)            ----(C_o_u-nt...,y)_ _ ____,                    (State)

    BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
    States of America, acting through the Rural Housing Service (and its successors) ("Government")$ 7. ooo .oo
    (this amount is called "principal"), plus interest.

    INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
    interest at a yearly rate of        1       %. The interest rate required by this section is the rate I will pay both before
    and after any default described below.

    PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

       I. Principal and interest payments shall be temporarily deferred. The interest accrued to - - - - - - - , _ __
    shall be added to the principal. The new principal and later accrued interest shall be payable in _ _ _ regular amortized
    installments on the date indicated in the box below. I authorize the Government to enter the amount of such new principal
    here: $_ _ _ _ _ _ _ _ , and the amount of such regular installments in the box below when such amounts have been
    determined. I agree to pay principal and interest in installments as indicated in the box below.

       II. Payments shall not be deferred. I agree to pay principal and interest in                             _ __,2.=4..,0.___installments as indicated in
    the box below.

     I will pay principal and interest by making a payment every month.                                                                      N6'JeJ'Ylbc:t ~
     I will make my monthly payment on the 1st day of each month beginning on                                                                 o.w.tr;;ilin 1      ~and
     continuing f o r ~ months. I will make these payments every month until I have paid all of the principal and interest
     and any other charges o/;f!!?-&8~that I may owe under this note. My monthly payments will be applied to interest
     before principal. If on         ~'-is ,                                2025 , I still owe amounts under this note, I will pay those amounts in full on
     that date, which is called the "maturity date."
     My monthly payment will be$ _3._.2........,2,.,..o'--------' I will make my monthly payment at .l<..l..l'-'--~-"""-t_...,_._"-""---''""'"""'""'-=~---1
     -"'n..,.o""t:""'e""d'--"'o""'n'--"'m"-'v~b""'i'--"l"-"l..,,i""n""'g"-'s....,t"-'a..,t""e""m"'e"'n...,t:~--------- or a different place if required by the Government.


     PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
     unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
     Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
     accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
     below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
     below. I authorize the Government to enter the amount and date of such advance on the Record of.Advances.


      HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the type
      of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present regulations
      of the Government and to its future regulations not inconsistent with the express provisions of this note.

  Accordin~ to the Paperwork Reduction Acl of 1995, no pers-ons are required lo respond lo a collection of information unless it disp!nys a valid 0MB control
  number. The valid 0MB control number for this information collection is 0575-0172. The time required to complete this information collection is estimated to
i average 15 minutes per response, including the time for reviewing instructions, searchin!l existin!l data sources, gathering and maintaining the data needed, and

I completing and reviewing the collection of informatlon.
'
                Case 2:19-cv-00156-cr Document 1-3 Filed 09/09/19 Page 2 of 3

-                                                                                                      Account# 32273778

    LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of            1s days
    after !he date it is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
    payment of principal and interest. I will pay !his charge promptly, but only once for each late payment.

    BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
    A payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
    writing that I am making a prepayment.

    I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
    all of my prepayments to reduce the amount of princlpal that I owe under this Note. If l make a partial prepayment, there
    will be no changes in the due date or in the amount of my monthly payment unless the Government agrees in writing to
    those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
    accounting procedures in effect on the date of receipt of the payment.

    ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
    consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
    the term "Government" will mean the assignee.

    CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
    from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

    USE GERTI FICATION. 1 certify to the Government that the funds I am borrowing from the Government will only be
    used for purposes authorized by the Government.

     LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
     leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
     is so!d or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
     remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately pay off
     the entire loan.

     REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
     information the Government requests about my financial situation. If the Government determines that I can get a loan
     from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
     for similar purposes as this loan. at the Government's request, l will apply for and accept a loan in a sufficient amount to
     pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
     Housing Act of 1949 to compensate for my lack of repayment ability.
     SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
     payment assistance under the Government's regulations.

     CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
     Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
     nonprogram loan pursuant to section 502 of the Housing Act of 1949.

      DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
      default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
      lhe Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I owe, and
      any late charges. Interest will continue lo accrue on past due principal and interest. Even if, at a time when I am in
      default. the Government does not require me lo pay immediately as described in the preceding sentence, the Government
      will still have the right to do so if I am in default at a later dale. If the Government has required me to immediately pay in
      full as described above, the Government will have the right to be paid back by me for all of its costs and expenses in
      enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
       reasonable attorney's fees.




                                                                     2
             Case 2:19-cv-00156-cr Document 1-3 Filed 09/09/19 Page 3 of 3


                                                                                                          Account# 3227377B

NOTICES. Unless applicable IRW rP.(lllirns R c1ifffm=mt mP.thoc1, Rny notb=i lhRt mu:=;t hP. oivfm to mP. unc1P.r thi:=; notA will hfl
given by delivering it or by mailing ii by first class mail to me at the property address listed above or at a different address if
I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
mailing it by first class mail to the Government at USDA Rural Housing Service, c/ o Cus tamer Service Branch
 Post Office Box 66889, St. Louis, MO 63166                               ,oratadifferentaddressiflamg,ivenanoticeofthat
different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
may enforce its rights under this note against each person individually or against all of us together. This means that any
one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
person signing this note.

WAIVERS. \ and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan
application may result in the termination of program assistance currently being received, and the denial of
future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                                                                                     Borrower

                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                                                  Seal
                     Borrower                                                         Borrower




 I                                              RECORD OF ADVANCES                                                                   I
          AMOUNT                 DATE              AMOUNT                  DATE                  AMOUNT                 DATE
 m$                                             f8H                                      I( 15) $
 12) $                                          (9)$                                     {16) $
 (3)$                                          ll0 )$                                    l(l7)   $
 (4) $                                         (ll) $                                     (18) $
 (5) $                                         ([2) $                                     (19) $
  {61 $                                        (13) $                                     (20) $
  (7) $                                        (14) $                                     (21) $

 I                                                                                      TOTAL        $




                                                                     3
                    Case 2:19-cv-00156-cr Document 1-4 Filed 09/09/19 Page 1 of 2

 Form RHS 3550• 12                                                                                                                     Form Approved
 (10-96)                                                   United States Department of Agriculture                                     0MB No. 057S-0166
                                                                   Rural Housing Service
                                                                                                                      Account#: 0018092261
                                                  SUBSIDY REPAYMENT AGREEMENT

 l.    As required under Section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with Section
502 of the Housing Act of 1949, is repayable to the Government upon the disposition or nonoccupancy of the security property.
Deferred mortgage payments are included as subsidy under this agreement.
2. When I fail to occupy or transfer title to my home, recapture is due. If I refinance or otherwise pay in full without transfer of
title and continue to occupy the property, the amount of recapture will be calculated but, payment of recapture can be deferred,
interest free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be subordinated but will
not be released nor the- promissory note satisfied until the Government is p~d in full. In situations where deferment of recapture is
an option, recaphµ'e will be discounted 25 % if paid in full at time of settlement.
3. Market value at time of initial subsidy$ 81,000.00 * less amount of Rural Housing Service (RHS) loans $61,800.00      less
amount of any prior liens$ 12,500.00     equals my/our original equity$ 6,700.00     This amount equals 8.3        % of the
market value as determined by dividing original equity by the market value.

4.     If all loam are not subject to recapture, or if all loans subject to recapture are not being paid, complete the following formula.
Divide the balance of loans subject to recapture that are being paid by the balance of all open loans. Multi.ply the result by 100 to
determine the percent of the outstanding balance of open loam being paid.

5.                          months                                        Average interest rate paid
                            loan                                1.1        2.1     3.1       4.1      5.1             6.1
                            outstandin               1%         2%        3%      4%        5%       6%               7%      >7%
                               0 -  59               .so        .50       .so .so .44 .32                             .22        .11
                              60 - 119               .so       .50        .so .49 .42 .31                             .21        .11
                             120 . 179               .50       .50        .50     .48       .40      .30              .20        .IO
                             180 - 239               .50       .50        .49    .42        .36      .26              .18        .09
                             240 - 299               .so       .50        .46     .38       .33      .24              .17        .09
                             300 - 359               .50       .45        .40     .34       .29      .21              .14        .09
                             360 & up                .47       .40        .36    .31        .26      .19              .13        .09
6.     Calculating Recapture
        ,.Market value (at the time of transfer or abandonment)                          *Market Value of $93,000.00 reduced
       LESS:                                                                              to reflect acquisition cost less
            Prior liens                                                                   VHFA Progress Grant.
            RHS balance,
              Reasonable closing costs,
              Principal reduction at note rate,                                            See Addendum
           Original equity (see paragraph 3), and
           Capital improvements.
       EQUALS
           Appreciation Value. (If this is a positive value, continue.)
       TIMES
              Percentage in paragraph 4 (if applicable),
              Percentage in paragraph 5, and
              Return on borrower's original equity (100% - percentage in paragraph 3).
      EQUALS
              Value appreciation subject to recapture. Recapture due equals the lesser of this
              figure or the amount of subsidy received.

Borrower                                                                                               Date

                     JUSTINE V. FARROW
Borrower                                                                                               Date


Public nporting            r this collecti011 ofin}mnation is esnmated to average S minutes per response, Including th,: time for reviewing instTIICtions, searching
exisling data sources,       ring and maintaining the data needed, and completing and reviewing Ike. colkcllon of injbnnal/(111. Send comments ngarding this
burden estimate or a,ry olher aspect of this collection ofinfonnation, including sUggeslions fer rtducing this burden, Ill U.S. Departmenl of Agriculture, Clearance
Officer, STOP 7@2. /4()() lndepenct:nce Avenue, S. W., WMhington, D. C. 20250-7(;{)2. Please DO NOT RETURN this form to this adclreM. Forward to the
local USDA oJJic,: only. You ar« not ,-,:quired to rapond to this cotleclian of information unkss it displays a cwnnlly valid 0MB control number.
   Case 2:19-cv-00156-cr Document 1-4 Filed 09/09/19 Page 2 of 2




               SUBSIDY REPAYMENT AGREEMENT ADDENDUM


The fee simple market appraisal is $93,000.00. The borrower received a $12,000.00 grant
from the Vermont Housing Finance Agency through Vermont Development Credit Union.
The grant is subordinate to the Rural Development loan. Under the agreement, the
borrower agrees to restrict market value equity in future transfers, and Rural ·
Development agrees to use the restricted price in calculating value appreciation for
Payment Assistance Recapture. For this Subsidy_Repayment Agreement, the fee simple
market value appraisal is reduced by the VHF A grant which is used to reduce the property
acquisition costs to the borrower.
                             Case 2:19-cv-00156-cr Document 1-5 Filed 09/09/19 Page 1 of 9
                                                             402828




 - - - - - - - - - - - - - - (Space Above Thi~ Line For Recording D a t a > - - - - - - - - - - - - -

                                                    MORTGAGE
        THIS MORTGAGE ("Security Instrument') is given on                      Aug us t                       ) 5th
20~ . The mortgagor is                  ,! u s t i n e Y F a r r o w
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ("Borrower"). This Security lnslnlment is given to_ _ _ _ _ __
                    VERMONT DEVELOPMENT CREDIT UNION                                             , which is organized and existing
under the laws of the State of Vermont, and whose address is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
------=l=S~P=E=ARL=~STREET~==•~B=URLIN==G~T~O~N~,~V=ERM==O=NT~0=S'-"40=1_ _ _ _ _ _ _ _ _ _ ("Lender").
BorrowerowesLendenheprincipalsumof Twe)ve Thousand five Hundr,•d
 a n d NQI 1 OQ - - - - - - - - - • - - - - • - - •        Dollars (U.S.$ ) 2 5 OO OO                 ). This debt is evidenced by
Borrower's note dated the same date as this Security Instrument {"Note"), which provides for monthly payments, with the
full debt, if not paid earlier due and payable on                               P 9 / OI / 3 Q          • This Security Instrument
secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals, extensions and
modifications of the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 10 protcct the
security of this Security Instrument; and (c) the performance of Borrower's covenants and agreements under this Security
Instrument and the Note. For this purpose and in consideration of the debt, Borrower does hereby mortgage, grant and
convey to Lender and Lender's successors and assigns, with power of sale, the following described property located in
     8 UTL AND                                             County, Vermont:




           All and the same lands and premises as described in Schedule A which is attached hereto and
           incorporated herein by reference.




which bas the address of     2 Z5   s t at e s t r e e t                                        RutJand City



       TOGETHER WITH all the improvements now or hereafter erected on the propeny. ·and all easements, appurtenances.
and fixtures now or hereafter a part of the property. All replacements and additions shall also be covered by this Security
Instrument. All of the foregoing is referred to in this Security Instrument as the "Property.•

      BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to
mortgage, grant. convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Propeny against all claims and demands, subject to any
encumbrances of record.




VERMONT· Single Famiy • Fallllie Mae/Freddie Mac UNIFORM INSTRUMENT                      Fonn ~046   9/90   fpo~, I   ,if 6 page,J




                                                                                                                                     EINllff'
                                                                                                                                      £
                Case 2:19-cv-00156-cr Document 1-5 Filed 09/09/19 Page 2 of 9

                                                         4-02829




         THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
 covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real property.

             UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
             I. Payment of Principal and Interest; Prepayment and Late Charges, Borrower shall promptly pay
  when due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due
  under the Note.
             2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
  shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
  ("Funds") for: {a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
  the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
  insurance premiums; (d)yearly flood insurance premiums, if any; (e)yearly mortgage insurance premiums, if any;
  and (f) any sums payable by Borrower to Lender, in accordance with the provisions of paragraph 8, in lieu of the
  payment of mortgage insurance premiums. These items are called "Escrow Items." Lender may, at any time,
  collect and hold funds in an amount not to exceed the maximum amount a lender for a federally related mortgage
  loan may require for Borrower's escrow account under the federal Real Estate Settlement Procedures Act of 1974 as
  amended from time to time, 12 U.S.C. &2601 ·e1 seq. ("RESPA"), unless another law that applies to the funds sets a
  lesser amount. If so, Lender may, at any time, collect and hold Funds in an amount not to exceed the lesser amount.
  Lender may estimate the amount of Funds due on the basis of current data and reasonable estimates of expenditures
  offuture Escrow Items or otherwise in accordance with applicable law.
            The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality, or
 entity (including Lender, if Lender is such an institution) or in any Federal Home Loan Bank. Lender shall apply
 the Funds to pay the Escrow Items. Lender may not charge Borrower for holding and applying the Funds, annually
 analyzing the escrow account, or verifying the Escrow Items, unless Lender pays Borrower interest ·on the Funds
 and applicable law pennits Lender to make such a charge. However, Lender may require Borrower to pay a one-
 time charge for an independent real estate tax reporting service used by Lender in connection with this loan, unless
 applicable law provides otherwise. Unless an agreement is made or applicable law requires interest to be paid,
 Lender shall not be required to pay Borrower any interest or earnings on the Funds. Borrower and Lender may
 agree in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower, without charge,
 an annual accounting of the Funds, showing credits and debits to the Funds and the purpose for which each debit to
 the Funds was made. The Funds are pledged as additional security for all sums secured by this Security Instrument.
            If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall
 account to Borrower for the excess Funds in accordance with the requirements of applicable law. If the amount of
 the funds held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify
 Borrower in writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the
 deficiency. Borrower shall make up the deficiency in not more than twelve monthly payments, at Lender's sold
 discretion.
            Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
 Borrower any Funds held by Lender. If, under paragraph 21, Lender shall acquire or sell the Property, Lender, prior
 to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of acquisition or sale as a
 credit against the sums secured by this Security Instrument.
           3. Application of Payments. Unless applicable law provides otherwise, all payments received by Lender
 under paragraphs I and 2 shall be applied: first, to any prepayment charges due under the Note; second, to amounts
 payable under paragraph 2; third, to interest due; fourth, to principal due; and last, to any late charges due under the
 Note.
           4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, finds and impositions attributable
to the Property, which may attain priority over this Security Instrument, and leasehold payments or ground rents, if
any. Borrower shall pay these obligations in the manner provided in paragraph 2, or ifnot paid in that manner,
 Borrower shall pay them on time directly to the person owed payment Borrower shall promptly furnish to Lender
all notices of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall
promptly furnish to Lender receipts evidencing the payments.
           Borrower shall promptly discharge any lien which has priority over this Securi_ty Instrument unless
Borrower: (a) agrees in writing to the payment of the obligation security by the lien in a manner acceptable to
Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien in, legal proceedings
which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures from the holder of the
lien an agreement satisfactory the Lender subordinating the lien to this Security Instrument. If Lender determines
that any part of the Property is subject to a lien, which may attain priority over this Security Instrument, Lender may
give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or more of the actions set
forth above within IO days of giving the notice.
           S. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter
erected on the Property insured against loss by lire, hazards included within the term "extended coverage" and any
other hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be
maintained in the amounts and for the periods that Lender requires. The insurance carrier providing the insurance
shall be chosen by Borrower subject to


                                                                          Form 3046 9/90 (page 2 of6J
                       Case 2:19-cv-00156-cr Document 1-5 Filed 09/09/19 Page 3 of 9
                                                          402830


   Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain coverage described
  above, Lender may, at Lender's option, obtain coverage to protect Lender's rights in the Property in accordance
  with paragraph 7.
            All insurance policies and renewals shall be acceptable to Lender and shall include a standard mortgage
  clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall promptly
  give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give prompt
  notice to the insurance carrier and Lender. Lender may make proof of loss is not made promptly by Borrower.
            Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration
  or repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
  lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
  insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
  any excess paid to Borrower. If Borrower abandons the Property, or does not answer within 30 days a notice from
  Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance proceeds.
  Lender may use the proceeds to repair or restore the Property or the pay sums secured by this Security Instrument,
  whether or not then due. The 30-day period will begin when the notice is given.
            Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
 extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
 the payments. !funder paragraph 21 the Property is acquired by Lender, Borrower's right to any insurance policies
 and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
 sums secured by this Security Instrument immediately prior to the acquisition.
            6. Occupancy, Preservation, Maintenance and Protection or the Property; Borrower's Loan
 Application; Leaseholds. Borrower shall occupy, establish, and use the Property as Borrower's principal residence
 within sixty days after the execution of this Security Instrument and shall continue to occupy the Property as
 Borrower's principal residence for a least one year after the date of occupancy, unless Lender otherwise agrees in
 writing, which consent shall not be unreasonably withheld, or unless extenuating circumstances exist which are
 beyond Borrower's control. Borrower shall not destroy, damage or impair the Property, allow the Property to
 deteriorate, or commit waste on the Property. Borrower shall be in default if any forfeiture action or proceeding,
 whether civil or criminal, is begun that in Lender's good faith judgment could result in forfeiture of the Property or
 otherwise materially impair the lien created by this Security Instrument or Lender's security interest. Borrower may
 cure such a default and reinstate, as provided in paragraph 18, by causing the action or proceeding to be dismissed
 with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest in the
 Property or other material impairment of the lien created by this Security Instrument or Lender's security interest.
 Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
 inaccurate information or statements to Lender {or failed to provide Lender with any material information) in
 connection with the loan evidenced by the Note, including, but not limited to, representations concerning
 Borrower's occupancy of the Property as a principal residence. If this Security Instrument is on a leasehold,
 Borrower shall comply with all the provisions of the lease. If Borrower acquires fee title to the Property. the
 leasehold and the fee title shall not merge unless Lender agrees to the merger in writing.
           7. Protection or Lender's Rights in the Property. If Borrower fails to perform the covenants and
agreements contained in this Security Instrument, or there is a legal proceeding that may significantly affect
 Lender's rights in the Property (such a proceeding in bankruptcy, probate, for condemnation or forfeiture or the
enforce laws or regulations), then Lender may do an pay for whatever is necessary to protect the value of the
 Property and Lender's rights in the Property. Lender's actions may include paying any sums secured by a lien
which has priority over this Security lnstnimenl, appearing in court, paying reasonable attorney's fees and entering
on the Property to make repairs. Although Lender may take action under this paragraph 7. Lender does not have to
do so.
           Any amounts disbursed by Lender under this Paragraph 7 shall become additional debt of Borrower
secured by this Security Instrument. [Jnless Borrower anc;I Lender agree lo other terms of payment, these amounts
shall bear interest from the date of disbursement al the Note rate and shall be payable, with interest, upon notice
from Lender to Borrower requesting payment.
           8. ·Mortgage Insurance. If Lender required mortgage insurance as a condition of making the loan secured
by this Security Instrument, Borrower shall pay the premiums required to maintain the mortgage insurance in effect.
If, for any reason, the mortgage insurance coverage required by Lender lapses or ceases lo be in effect, Borrower
shall pay the premiums required to obtain coverage substantially equivalent to the mortgage insurance previously in
effect, at a cost suostantially equivalent to the cost to Borrower of the mortgage insurance previously in effect, for
an alternate mortgage insurer approved by Lender. If substantially equivalent mortgage insurance coverage is not
available, Borrower shall pay to Lender each month a sum equal one-twelfth of the yearly mortgage insurance
premium being paid by Borrower when the insurance coverage lapsed or ceased lo be in effect. Lender will accept.
use and retain these payments as a loss reserve in lieu of mortgage insurance. Loss reserve payments may not
longer be required, at he option of Lender. if a mortgage insurance coverage (in the amount and for the period that
Lender requires) provided by an insurer approved by Lender again becomes available




                                                                         Form 3046 9/90 (page 3 r!f'6)
              Case 2:19-cv-00156-cr Document 1-5 Filed 09/09/19 Page 4 of 9

                                                            402831.


   and is obtained. Borrower shall pay the premiums required to maintain mortgage insurance in effect, or to provide a
   loss reserve, until the requirement for mortgage insurance ends in accordance with any written agreement between
   Borrower and Lender or applicable law.
             9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property.
   Lender shall give Borrower notice at the time of or prior to an inspections specifying reasonable cause for the
   inspection.
             I 0. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in
  connection with any condemnation or other taking of any part of the Property. or for conveyance in lieu of
  condemnation, are hereby assigned and shall be paid to Lender.
             In the event of a total taking of the Property, the proceeds shall be applied to the sums secured by this
  Security Instrument, whether or not then due, with any excess paid to Borrower. In the event ofa partial taking of
  the Property in which the fair market value of the Property immediately before the taking is equal to or greater than
  the amount of the sums secured by this Security Instrument immediately before the taking, unless Borrower and
  Lender otherwise agree in writing, the sums secured by this Security Instrument shall be reduced by the amount of
  the proceeds multiplied by the following fraction: (a) the total amount of the sums secured immediately before the
  taking, divided by (b) the fair market value of the Property immediately before the talcing. Any balance shall be
  paid to Borrower. In the event ofa partial taking of the Property in which the fair market value of the Property
  immediately before the taking is less than the amount of the sums secured immediately before the taking, unless
  Borrower and Lender otherwise agree in writing or unless applicable law otherwise provides, the proceeds shall be
  applied to the sums secured by this Security Instrument whether or not the sums are then due.
             If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor
  offers to make an award or settle a claim for damages, Borrower fails to respond to Lender within 30 days after the
  date of the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration
  or repair of the Property or to the sums secured by this Security Instrument, whether or not then due.
            Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
 extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
 such payments.
             I I. Borrower Not Released, Forbearance By Lender Not a Waiver. Extension of the time for payment
 or modification of amortization of the sums secured by this Security Instrument granted by Lender to any successor
 in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's successors in
  interest. Lender shall not be required to commence proceedings against any successor in interest or refuse to extend
 time for payment or otherwise modify amortization of the sums secured by this Security Instrument by reason of a
 demand made by the original Borrower or Borrower's successors in interest. Any forbearance by Lender in
 exercising any right or remedy shall not be a waiver ofor preclude the exercise of any right or remedy.
            12. Successors and Assigns Bound, Joint and Several Liability; Co-Signers. The covenants and
 agreements of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower,
.subject to the provisions of paragraph 17. Borrower's covenants and agreements shall be joint and several. Any
 Borrower who co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security
 Instrument only to mortgage, grant and convey that Borrower's interest in the Property under the terms of this
 Security Instrument; (b) is not personally obligated to pay the sums secured by this Security Instrument; and (c)
 agrees that Lender and any other Borrower may agree to extend, modify, forbear or make any accommodations with
 regard to the terms of this Security Instrument or the Note without that Borrower's consent.
            13. Loan Charges. If the loan secured by this Security Instrument is subject to a law which sets maximum
 loan charges, and that law is finally interpreted so that the interest or other loan charges collected or to be collected
 in connection with the loan exceed the permitted limits, then: (a) any such loan charge shall be reduced by the
 amount necessary to reduce the charge to the permitted limit; and (b) any sums already collected from Borrower
 which exceeded permitted limits will be refunded to Borrower. Lender may choose to make this refund by reducing
 the principal owed under the Note or by making a direct payment to Borrower. If a refund reduces principal, the
 reduction will be treated as a partial prepayment without any prepayment charge under the Note.
            14. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering
 it or by mailing it by first class mail unless applicable law requires use of another method. The notice shall be
 directed to the Property address or any other address Borrower designates by notice to Lender. Any notice to
 Lender shall be given by first class mail to Lender's address stated herein or any other address Lender designated by
 notice to Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to
 Borrower or Lender when given as provided in this paragraph.
            15. Governing Law; Severability. This Security Instrument shall be governed by federal law an the law
of the jurisdiction in which the Property is located. In the event that any provision or clause of this Security
Instrument or the Note conflicts with the applicable law, such conflict shall not affect other provisions of this
Security Instrument or the Note which can be given effect without the conflicting provision. To this end the
 provisions of this Security Instrument and the Note are declared to be severable.




                                                                  Form 3046 9/90        {page lof6 pages)
                         Case 2:19-cv-00156-cr Document 1-5 Filed 09/09/19 Page 5 of 9
                                                              402832


              16. Borrower's Copy. Borrower shall be given one confonned copy of the Note and of this Security
   Instrument.
             17. Transfer of the Property or a Beneficial Interest in Borrower. !fall or any part of the Property or
  any interest in it is sold or transferred (or ifa beneficial interest in Borrower is sold or transferred and Borrower is
  not a natural person) without Lender's prior written consent. Lender may, at its option, require immediate payment
   in full of all sums secured by this Security Instrument. However, this option shall not be exercised by Lender if
  exercise is prohibited by federal law as of the date of this Security Instrument.
             If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide
  a period of not less than 30 days from the date the notice is delivered or mailed within which Borrower must pay all
  sums secured by this Security Instrument If Borrower fails to pay these sums prior to the expiration of this period.
  Lender may invoke any remedies pennitted by this Security Instrument without further notice or demand on
  Borrower.
             18. Borrower's Right to Reinstate. If Borrower meets certain conditions • Borrower shall have the right
  to have enforcement of this Security Instrument discontinued at any time prior to the earlier of: (a) 5 days (or such
  other period as applicable law may specify for reinstatement) before sale of the Property pursuant to any power of
 sale contained in this Security Instrument; or (b) entry of a judgment enforcing this Security Instrument. Those
 conditions are that Borrower: (a) pays Lender all sums which then would be due under this Security Instrument and
 the Note as if no accelerations had occurred; (b) cures any default of any other covenants or agreements: (c) pays
 all expenses incurred in enforcing this Security Instrument, including, but not limited to, reasonable attorney's fees;
 and (d) takes such action as Lender may reasonably require to assure that the lien of this Security Instrument.
  Lender's rights in the Property and Borrower's obligation to pay the sums secured by this Security Instrument shall
 continue unchanged. Upon reinstatement by Borrower, this Security Instrument and the obligations secured hereby
 shall remain fully effective as if no acceleration had occurred. However, this right to reinstate shall not apply in the
 case of acceleration under paragraph 17.
             19. Sale of Note, Change of Loan Servicer. The Note or a partial interest in the Note (together with this
 Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
 in the entity (known as the "Loan Servicer'') that collects monthly payments due under the Nole and this Security
 Instrument There also may be on or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a
 change of the Loan Servicer, Borrower will be given written notice of the change in acconlance with paragraph 14
 above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
 which payments should be made. The notice will also contain any other infonnaiion required by applicable law.
            20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal. storage. or
 release of any Hazardous Substances on or in the Property. Borrower shall not do, nor allow anyone else 10 do.
anything affecting the Property that is in violation of any Environmental Law. The preceding two sentences shall to
apply to the presence, use, or storage on the Property of small quantities of Hazardous Substances that are generally
recognized to be appropriate to nonnal residential uses and to maintenance of the Property.
            Borrower shall promptly give Lender written notice of any investigation, claim, demand. lawsuit or other
action by any governmental or regulatory agency or private party involving the Property and any Hazardous
Substance or Environmental Law of which Borrower has actual knowledge. If Borrower learns. or is notified by
any governmental or regulatory authority, that any removal or other remediation of any Hazardous Substances
 affecting the Property is necessary. Borrower shall promptly take all necessary remedial actions in accordance with
 Environmental Law.
            As used in this paragraph 20, "Hazardous Substances" are those substances defined as toxic or hazardous
substances by Environmental Law and the following substances: gasoline, kerosene, other flammable or toxic
petroleum products, toxic pesticides and herbicides. volatile solvents. materials containing asbestos or
formaldehyde, and radioactive materials. As used in paragraph 20, "Environmental Law" means federal laws and
laws of the jurisdiction where the Property is located that relate to health, safety or environmental protection.
            NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
            21. Acceleration; Remedies. Lender shall give notice lo Borrower prior to acceleration following
Borrower's breach of any covenant or agreement in this Security Instrument (but not prior to acceleration
under paragraph 17 unless applicable law provides otherwise). The notice shall specify: (a) the default; (b)
the action required to cure the default; (c) a date, not less than 30 days from the date the notice is given to
Borrower, by which the default must be cured; and (d) that failure to cure the default on or before the date
specified in the notice may result in acceleration or the sums secured by this Security Instrument and sale of
the Property. The notice shall further inform Borrower of the right to reinstate after acceleration and the
right to assert in the foreclosure proceeding the non-existence of a default or any other defense of Borrower
to acceleration and sale. Jr the default is not cured on or before the date specified in the notice, Lender at its
option may require immediate payment in full of all sums secured by this Security Instrument without
further demand and may invoke the power ofsale and any other remedies permitted by applicable law.
Lender shall be entitled to collect all expenses incurred in pursuing the remedies pro,·ided in this paragraph
21, including, but not limited to, reasonable attorney's fees and costs of title evidence.




                                                                          Form 3046 9/90 (page j o/6)
                     Case 2:19-cv-00156-cr Document 1-5 Filed 09/09/19 Page 6 of 9

                                                               402633

       If Lender or Borrower invokes the power of sale, and the Property is judicially ordered to be sold pursuant to
such power, Lender shall mail a copy of a notice of sale by registered mail to Borrower at the Property Address or at
any other address Borrower delivers to Lender in writing for that purpose. Lender shall publish the notice of sale for
the time and in the manner required by applicable law and, without further demand on Borrower, the Property shall
be sold at the time and under the terms designated by the court and in the notice of sale. ),ender or its designee
may purchase the Property at any sale. The proceeds of the sale shall be applied in the following order: (a) to all
expenses of the sale, Including, but not limited to, reasonable attorney's fees; (b) to all sums secured by this
Security Instrument; and (c) any excess to the person or persons legally entitled to it.
       22. Release.Upon payment of all sums secured by this Security Instrument, this Security Instrument shall become
null and void. Lender shall discharge this Security Instrument without charge 10 Borrower. Borrower shall pay any
recordacion costs.
       23. Riders to this Security Instrument.If one or more riders are executed by Borrower and recorded together
with this Security Instrument, the covenants and agreements of each such rider shall be incorporated into and shall amend
and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part of lhis Security
Instrument.
[Check applicable box(es)l

         •    Adjustable Rate Rider
                                                •      Condominium Rider                             .=:J
                                                                                                     ,=:J
                                                                                                            1-4 Family Rider

        •     Graduated Payment Rider
                                                •      Planned Unit Development Rider                       Biweekly Payment Rider

        •00   Balloon Rider
              Other(s) [specify]
                                                •      Rate Improvement Rider
                                   VHfA UNIFOft/Vt IVIOF-Tc,Aae- ~IOe-F-
                                                                                                     :=:1   Second Home Rider



      BY SIGNING BELOW. Borrower accepts and agrees to lhe terms and covenants contained in this Security
Instrument and in any rider(s) executed by Borrower and recorded with it.

Witnesses:


   J//1%~
      ~
                                                                         _.....-j:::.l,~~·
                                                                          Just1
                                                                         Social
                                                                                               Far~
                                                                                                   ~-1..uhl-a::IA~mtL<..<:cl).£.c.•S:::a}--.-(Seal)

                                                                         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Seal)

                                                                         Social Security Number _ _ _ _ _ _ _ _ _ _ _ __

STATE OF VERMONT
~B~LI~I~L~A~H~P~_____ COUNTY,ss:

At Rut ) • o d                 • Vermont, lhis I 5th           day of -"A._.u,_,g""u......_s.._t_ _ _ _ , 20 OO        , personally appeared



                                                                                              t'                             ,/
Justine Y              Farrow                                 ~                                                   ~
as signer(s) and sealer(s) of the foregoing instrument and    ~             acknowledged the same to be           Jii.i.-          free act and

deed.
                                                             Beforeme,    ~/4 ~
                                                                         N~
                                                                         My Commission Expires: 02-10-03




                                                                                              Form ~046 9/90       (page 6 of 6J
                     Case 2:19-cv-00156-cr Document 1-5 Filed 09/09/19 Page 7 of 9



                                     EXHIBIT A/SCHEDULE A

 Being all and the same lands and premises conveyed to Justine V.
 Farrow by Mary F. Baccei, Stephen E. Baccei, Maria T. Reczek and
 Gregory E. Baccei by Warranty Deed dated August _ _ , 2000, to
 be recorded in the Rutland City Land Records, and more particu-
 larly described in said Deed as follows:

"Bein,: aJI and the same lands and premises being conveyed to Mary F. Baccei, Stephen F. Baccei,
 Maria T. Reczek, and Gregory E. Baccei, by Quit Claim Deed of J. Fed Carbine dated April 11,
 1989 and recorded in the City of Rutland Land records in Book 284 at Page 232.

 "B~itg all and the same lands and premises being conveyed to J. Fred Carb4te, Jr. by Mary F.
 Bacc, :i by warranty deed of even date herewith, The premises are more particularly described as
 bcinli all and the same lands and premises conveyed to Andrew G. Baccei and Maiy F. Baccei, .
 husbt .nd and wife, (Andrew C. Baccci now deceased} by William R. Mangan and Marion E..
 Mant:an by deed, dated October 21, 19S0 recorded in the land records of the City of Rutland in
 Book 90 at page 208. The premises in said deed are bounded and described as follows:

 "Beil g the same land and premises conveyed to the grantors herein by Mary K. Mangan,. by her
 deed :lated October 15, 1948 and recorded in the City of Rutland Land Records in Book 8S at
 Page 369. The land and premises hereby conveyed being therein described d as follows:

 Begu .ning at an iron pin at the intersection of the North line of said State Street Extension· and
 the E 1St line of said Hazel Street; thence in the last-named line One Hundred and twenty feet
 (120' I to an iron pin; thence Easterly in a straight line to an iron pin located about Sixty feet (60')
 from md West of the West line of Cora E. Crawford and One Hundred and five feet (I OS') from
 the Narth line of said State Street Extension; thence Southerly in a line parallel with the said
 West line of said Cra.,,.-ford to the North line of said State Street Extension; thence W~"terly in
 the la ;t-named line to the point of beginning.

 Beilll: the same lands and premises decreed to Mary K. Mangan by the District ofRutlatd Probate
 Cour and dated September 14, 1948 and recorded in the City of Rutland Land Records in Book
 84 at page 376 to which decree reference may be had.

 Beinf: the same land deeded to William S. Mangan by Elmer E. Shedd and Mary L. Shedd
PerkE tt, as Administrators of the Estate of Harrison H. Shedd by their deed dated the 29th day of
May .908, and recorded in the City of Rutland Land Records in Book 9 at Page 277; and also of
Elme · E. Shedd by this deed dated the 29th day of May 1908, and recorded in the City of Rutland
Land Records in Book 23, at Page 300, to which deeds and the records thereofrefercncc may be
had fi ,r a further and more particular description."                 ,

Excei,ting and reserving herefrom is the conveyance from Mary F. Baccei, Stephen F. Baccei,
Maril T. Reczek and Gregory E. Baccei to Stephen F. Baccei and Kare:n Baccei, husband and wife,
by Warranty Deed dated January 10, 1995, which is subject to Deferral of Permit # DE-1-l816
dated December 19, 1994 and recorded in the Rutland City Land Records in Book 342 at Page 284.

Refer :nee is also maae to State of Vermont. Department of Environmental Conservation,
Hom< stead Exemption #HE-1-0481 dated Decemberl 9, 1994."
                       Case 2:19-cv-00156-cr Document 1-5 Filed 09/09/19 Page 8 of 9

                                                               402834


     NOTICE TO BORROWERS: THIS RIDER ADDS SUBSTANTIALLY TO THE TERMS OF THE
     MORTGAGE. DO NOT SIGN THIS FORM UNTIL YOU HAVE READ AND UNDERSTOOD IT.

                                               VERMONT HOUSING FINANCE AGENCY

                                                UNIFORM MORTGAGE RIDER

                  This is a two-sided Corm. Please be sure both sides are completed and executed, as required.

This Uniform Mortgage Rider is made this          / Sd1      day of August, 2000                   , and is incorporated into and amends
and supplements a Mortgage dated of even date herewith, given by _____J.,:.:u::,S:::lin"'e"-'-V.=-.=--F.=a~"-'l'i-=-""'"----------<herein the
"Borrowers") to secure Borrower's Note to Vermont Development Credit Union (herein the "Lender''), and covering the Property
described in the Mortgage and located at
                                                    225 StuteStreet, Rutland, Vermont 05701


The Borrower and Lender acknowledge that the Mortgage and Note are expected to be assigned to Vermont Housing Finance
Agency (herein ·•VHFA).
I.       The Borrower and the Lender acknowledge and agree that the Mortgage is being made in conformity with the
         requirements without limitation of Title 10, Chapter 25, Vermont Statutes Annotated, as amended, and the regulations
         adopted pursuant thereto, Section 143 of the Internal Revenue Code of 1986 (herein "Section 143"), and the procedures
         and regulations promulgated thereunder which shall include the Procedural Guide of VHFA (herein the "Requirements").
         In the event that the Borrower has misrepresented or omitted a material fact in the loan application of the Borrower, or
         other documents submitted in support thereof, or does not comply with the requirements of the loan commitment to the
         Borrower, the Mortgage, or the Note which it secures, VHFA may not be in compliance with the foregoing
         Requirements. Such noncompliance may adversely affect the tax-exempt status of the bonds issued by VHFA (herein the
         "Bonds"), and the ability of VHFA to issue taxaexempt bonds necessary to raise money to continue its Mortgage
         Purchase Program, under which the Mortgage is being made.

2.       Borrower further acknowledges that the Mortgage Purchase Program of VHFA provides. among other things. that the
         Property will be the principal residence of the Borrower. In consideration of the granting of this loan to Borrower, the               '·"'-'·
         Requirements, and to prevent waste, impairment or deterioration of the Property secured by this Mortgage, Borrower
         agrees and undertakes that for so long as this Mortgage is in force and effect and has not been discharged, Borrower shall
         occupy the subject premises as Borrower's principal residence. Furthermore, Borrower shall not sell, convey or transfer
         or agree to sell, convey or transfer the property or any part thereof or interest therein on terms or other circumstances
         where the subject premises cease to be the principal residence of the borrower.

3.       Borrower further acknowledges and agrees that the granting of the loan secured by the Mortgage and the interest rate in
         the Note are contingent upon the inclusion of this Uniform Mortgage Rider in the Mortgage and, that in the absence of
         the provisions contained herein, the Lender would not be able to grant the loan to Borrower on the terms and conditions
         set forth and upon the interest rate established for the loan.

         Borrower acknowledges and agrees that the terms herein are necessary to protect lender against impairment or
         deterioration in its security and against the risk of default and to protect the tax-exempt status of the Bonds.

Complete #4 only if applicable:

4.      A wriuen lease between the Borrower and _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dated
        _ _ _ _ _ _ _ _ _ _ - - - ~ and a VHFA Mobile Home Parle Lease Agreement Amendment dated
        - - - - - - - - - - ~ _____ , has been signed by the Borrower and the lessor under the lease and have
        been recorded in the _ _ _ _ _ _ _ _ _ _ _ _ land records. (Together the lease and amendment are referred
        to herein as the "Lease"). Borrower hereby grants. transfers and assigns the lease to VHFA as additional security under
        the Mortgage.

5.       In recognition of the foregoing, and as a condition to making of the Mortgage Loan, the Borrower covenants and agrees
         that the Lender, or VHFA as the assignee of the Lender, may declare all sums secured by the Mortgage to be immediately
         due and payable upon the occurrence of any of the following:
         a.        !fall or any part of the Property or an interest therein is sold or transferred by Borrower without Lender's or
                   VHFA's prior written consent, excluding (a) the creation ofa lien or encumbrance subordinate to the Mortgage,
                  (b) the creation of a purchase-money security interest for household appliances, or (c) transfer by devise, descent
                   or by operation of law upon the death of a joint tenant, or
         b.        If the Borrower does not occupy the Property as the Borrower's principal residence within sixty (60) days after
                   the date hereof and continue to occupy the Property as such principal residence throughout the term of the
                   Mortgage.


         VHFA Form IS-604 Rev 5199 Page I of2
                                Case 2:19-cv-00156-cr Document 1-5 Filed 09/09/19 Page 9 of 9
                                                       402835




          c.       If the Borrower fails to supply any information or document to the Lender or VHFA within ten (10) days after
                   written request therefore provided such infom1ation or document has been requ~sted in order to verify whether
                   or not the Mortgage complies with the Requirements and such other conditions of VHFA's Mortgage Purchase
                   Program under which this Mortgage is being financed.
          d.       If the Borrower violates any provision of the Lease or is in default of the Lease.

 6.       The Borrower acknowledges that the Lender and VHFA have relied upon the information, statements an
          representations contained in the loan application, the Mortgagor Affidavit and other documents submitted in support of
          the loan application, in th"e processing, financing and granting of the Mortgage and determining that the Requirements
          will be met. THE BORROWER REPRESENTS THAT THE INFORMATION, STATEMENTS AND
          REPRESENTATIONS CONTAINED WITHIN THE LOAN APPLICATION AND THE MORTGAGE AFFIDAVIT
          ARE TRUE AND COMPLETE AS OF THE DATE HEREOF AN THAT THERE HAVE BEEN NO MATERIAL
          CHANGES THEREIN. The loan application, the Mortgagor Affidavit and all other documents submitted in support of
          the loan application are incorporated herein and made a part hereof. Any misstatement or omission of a material fact in
          such documents will constitute a default under the Mortgage, and the Note which it secures, and may result in the
          Lender's or VHFA 's declaring all sums secured by the Mortgage to be immediately due and payable. The Borrower
          agrees to hold the Lender and VHFA hannless from any loss, cost or damages, actions or claims arising out of or related
          to a misstatement or omission of a material fact in the above described documents.

7.        Upon request of the Borrower, prior to the release of the Mortgage and this Uniform Mortgage Rider, VHFA. as the
          assignee of the Lender, at VHF's sole option, may make Future Advances to the Borrower. Such Future Advances, with
          interest thereon, shall be secured by the Mortgage, as amended and supplemented by this Uniform Mortgage Rider.
          when evidenced by promissory notes stating that said promissory notes are secured thereby and hereby.

8.        In the event of any conflict between the provisions hereof and the provisions of the Mortgage, or the Note which is
          secures, the provisions of this Uniform Mortgage Rider shall control.

9.        The term Borrower used herein shall include any reference to Mortgagor, Grantor, Debtor, or any party so described and
          defined in the mortgage loan documents.



ffelt=--=                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _(L.S.)
Witness                                                                  Borrower-
                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _(LS.)
Witness                                                                  Borrower-


Witness


STATE OF VERMONT
COUNTY OF ~R"'u"-'tfa"'1-'-',d'----~• ss.

         At Rutland                , Vern,0111, in said County, this 15th          day of August, 2000               , personally
appeared        . Justine V. Farrow

representationsoftheBorrowercontainedtherein.                                     ~-
                                                                             _ _t__,_~
                                                               BEFORE ME,,_,.__.,,._ ...~ -
                                                                                          ____
                                                                                            ,.__ _
                                                                                                   v~
                                                                the signer(s) and sealer(s)ofthe foregoing instrument. and being
duly sworn in accordance with law, acknowledged the same to b e ~ free act and deed, and affirme<t,the truth of the
                                                                                              r/                   ~                -
                                                                                 N TARY PUBLIC
                                                                                 My· Commission Expires:    02-I0.03




                                                                                                                                        ")
                           Case 2:19-cv-00156-cr Document 1-6 Filed 09/09/19 Page 1 of 2



                                                                 .. _..,
                                                                   VERMONT HOUSING FINl'\NC~ ACENCY
                                                                    STEPPED INTEREST RA TE NOTE
                                        Thi• 11 a CWo-ailletl tor,a;. f'lcc,c 11&.ltlll'i' baih ohl•• are colliplcl11II •nll eucuted, •• '""'""'•""·

                                                                            .       . . .        .,.,.,tp,/r(JJ'ili/ilti!.At
                                                                      .                         Rtttl,u1(/.
1- BOl\ROWEA•s l"ROMrn TO f'..\ V
Jri return t'or a loan t~t i have reoeivcd, J promiH top~ U.S, S ll!S®,OD          . . (lfds; amount is Clllled ''prlnolpal"), plu& .
lnh:tf>JC, t<> the order otthci r..cwlor. The ~nderis . Yertpo,g Dqcf,"R'M)•I Crlllllt Uqloit • t undentand rluu 1h11 Lender
mp,)' ttans!crthis Note, The L~dcr or•nyona wh.o take.t thi.i Note b)' ll'ilnsfcr an.d wl'l·o ia c:ntirlod ro nc:efve pay1ncnts imdcr
th.is Note: ia rilled the. "Note Holdar".
2, lNTE~EST
Interest will be t:htu'ged an 1.tnpaid prineipal uncU the full ;mou11c or principal has bc:ciin p,aid, .1 will pa)' iriteren at a yi:nrly
iniercst r~.tci of ~t;og       'f for cbc: f"¢n year, d./QO % for the second )'Cir, 6.dOO % for the third yc•u·, and
  7.JOO        ~ for years fo\lr through thirty,

The lntel'l!St ,~re rc:quirud by 1h~ Section 2 is the rare I will pay bath before and after any def1111ll "escribed In Scc::don .SCB) of
thl1 Nate:.

3, P.4.VMENTS
   (A) Tim• •"d Place or P11yme11a:
        I will pay prlnoipal end int~~tSt D)' making payments every month.
            I will malcc: my monthly J)a)'ments on the                                      1st              day of e:ac:h month beginning                         Orl      Otfol,,t,, I, l,ll(lD ·
            l will mak& theso puymcnt11 every month vnriJ r have ~Id all af'tho prii\cipal 11nd lnt!!rut and ariy other chDrgec
            desr:tJbed below that I may owe under thi• Note. M)I monthly paym_l!flSJ will be applied~ in?eresc bct'oro: prinlllplll.
            lt, on      $9tm1bor I, :iltll0                                  , I sdll ewe llmounis under d\lll No«:, I will pay those amou11i.
            in.full on that: d.tc:, which l.s called the ·•1n11turll)' dare'".                                 ·

                                                                                                                                                                                  P....,(_.._ _ or
            J will make my monrhly p:l)'fflffitt at -----'=-'::.=P.,.w=l..,&,..i...'i"'~tt.._·.c"'B..,(t...rf._.ln...,.g..,te...11,.,. ,Vi..,'Utl,.·. ._.,o._11.,.r. . ._tu.....,~..                 a• a dif'f'aren t
            place is required by thc'Note .Holder,

     (B)    Ayno1.1M orMonthJ)' Payments
            My monthly payment will be: in rhe amounc of U.S. S..,,.,..?.._1~;Z..~.....- - - rar the t'lr$t year, S ?S.ff. far 1hs second
            y~. S 79.StS             for the 1hird yc:llll', and s IJ.4S                     for years four throi.l{th thin>-,

"· .BORROWER'S RIGliT TO PRB»'AV
I have rhc right to 1nakc pa.)lmc:nts of principal cu any tim!l' before they are dua. A payment of principal only Is know11 u a
"prapa)'ment",

When I make a prspa)'1nenr, J will tc:U the Nore Holdef' in writing 1lla1 l un doinc ,o.
hnty mak~ ,a fbU piepayment or panh1I prepay,nereu without paying al1)' prepa)'munt c:harge~ The Note H olderwiU U$e all of
my prepayments to rc:duca lbe amount of princ[pal 111:st J owe under this Nate. lt'l make: apanial p~a,mcnt,thr.m;: will ba no
clt-.ngcs in the: due d:are or In the amount of' m)' monlhl)' paymet1t unles.s the Nore Holder •81'ees in writin3 ta those changes.

S. LOAN CJfARG~S
If II Jaw, whtch ;applic, to. this Joan and which .sets rnl'l,1<im1.11t1 loan charges. Is. fi!Ulfly in~;l'ececl ta _,hat tl10 totentsr or odler
lo'jg\ i:tiargcs collected *rlo be co•l=tcd in conni,.ction with this,loaaexceed Cl'iopermi1ccc:1' limiti, then: Cl) eny ,uch loan
chargasl1.:dl be reduced by die amount nrce&ftry to reduce tn• ettergc to the pcrinlited 11111h: and (ii) any ,wrM atrc:11dy
<:orJecfi:d from me which excei!:ded pcrmin~rj llmlu will be rcflmdcd to me, The Note ~older ma:,, choose ro make Chis rcfu11d
by f'ed.Ucing the principal I owl! Ul'lder thit Nore or by melcin$ a dire" pa)'rncnt lo rnc. lf"a ret\lnd reduc;;c:.s 1,rincipa.l, the
tttd\lctlon ""ill be rrcated            ll.f   a psrti.11,I propa)'mcnt,
6,    n9~1towuws FAILOR£ TO""' Y AS ICltQlJIIU~t)
      (A) Ute Cb.arRe n,r Ovetdut Payaaaats                                                                         .
          If the Noll! Holder hu nor rcccivt1d the Ml amount oh.ny niomnb' paym~I by lhe c11d •>f                 li(ltte llS~
          c~len.dar da)'.s alter th• d:ste It ls due. I wat pay a fate charge to rhe Note Holder, The a11.1ounc or the: clilirges
          Will be           nv~
                           perunt (S.O0¾J or m)' overdue payment of principal aJUf .;11tere~t. I will. pa)' (hfs laro r:h.u'l:Jci prompily
          but only onc,;: on cllCh lats payment.
      {8) Default
          If I do nar pay the full 11mount of each mOf\thl)' payment on the date it is due, I will ba in defa11lt.
      (C) Notice or l)efitult
          trum ll'\def.a.\,ltt, tho 'Not\ll Holder ~y$elld me a wtittm.no1ice telUn& me 1ha, ifl do nut pti), ,ne ovcn:tuc smounc
          by a ocrt&lin 4atc, dta Na~ Holder n,ay require rnc 10 p:.y lminediliC~I)' .11ie: 11.111 •~ount of principal. which hu nor
          been p::iiid and ~ll tbl! lntere,5ttftat 1/wc:owa an thatamounr. That dftC mustbc'llf lca&t 30 <ta)l.s ::iner 1he d,uc on
          wbiifh the nodce is dollvcrcd or maiJl!d to me, ·
     (0)  No Waiver by Nof• Holder
          Evon If. or a timcwhsn I a.m In dcr111ult, the: l'lcxc .Holder does not tcqlllre me to p::,,y immcdiarc:ly in tull "'" described
          above, lh e Note Koidcr will still t\llvc th11 right coda .so ff f am in di:~ult at a larer time.
\/HP/\ Pom1 #~•7tll                        P•tt• 1 orz                     RcY J/99
                                 Case 2:19-cv-00156-cr Document 1-6 Filed 09/09/19 Page 2 of 2



              (£)
                                                       -·
                    P•ym~~t of Ncs:te li.ottSu'• Costr•nd Expen11e.
                    If the Note Holdertiu required ma to pay immediately in full~ d~iblM.f above, rt,11 Nore Hold~r will have the right
                    to bo paid back b)' m• fi>r all of its coats and expenHs in ~nfoniiq this 'No1e to the einent not prohibited b)' applicable
                    law. Titose cxp~nses wilt i11i:cl11de. foe- exumpJe. rcason1ble attorney fte~.
        7. ClVlNC OF NOTJCES
        IJnlc:H lippll.oabl& law require$ ll different method, any noriee thac mu~r be gi\lcn to inc under this 'Note wil I be given by
        dc:liYerlng lt ot b)l mamng ii by fint clan meil ta ,ne ar rhR Propcrcy Address aboYc or at A diff'e~n1 address if I give tl1c Nore
        Holder a notice ofin)' diffi:rcrit ~ddrcsa.

        All)' notice thar 1111.ir,t be: siven to the Nora Holder Under this Note will be, giYen by malling by firsc c:la,s rnnil to the Note
                                                                          at
        Holder at lhB .tddl'CSI st:11ecl in Section J(A) above Or a different address If I lln liven notice of thu di"crellt addrHs,

        8. 01:ILl<lATlONS OF PERSONS \JHDlth. THIS NOT£
        1fmcrc th•~ OM ,er,C!n sisl'I• thit 'Note, each person ic tully •nd pcrson11.lly _obligsted to keep 1111 ur the: promises made in 1hi,
        Note, l_nc:l11din:g ct,~ pro,,dse h:I pay rhc full :arno11.111 owed. Any person who is a guarantor, mnfy or endorcer of this Nore Is
        also obHgiWid ti:I .do these thi11gs. Any person who takes over 1hage obliaation1. i11clud;ng the obliga1lona or a su;ramor, suret)'
        or end oner ottbts.Notc, is :ttsct obligated to keep all of rhe promises m:1de i111hls Nole. n,e 'Note Holder 11111)' 1mforoe in
        ciJhts 1.1ndC3' thic Note •~nst each ptnon individually or ;:-inst .ill ofvs together. This me;ns ther ;ny one ofu& may be
        requkcd co priy All oftM amounts owl!d under rhia No1e.
       ,9. WAIVERS
        I a.nd say oilier person who has obH1:atlons under this l'o!l)f~ w:ilw the rlghll 0-f pnu;CJttm~r .ind nori~ of dishonor.
        "Pre$Cnttnl!nl" ,naans fhc right to n:quire rh1; Nore Hofde.r to demand ~y-rnenc otsmountit due . .,Notice of disho11or'' m"'an,
        ,be rl&ht to ioquire the NOle Holder'° glYe notioo to other persons ths1 amounrs d11c have not bee!\ paid.

       to. UNIFORM SECU~O NOTE
       This No,e is ii un lform instrurnont with limited vari1Jriont in somo jurfsdic&ions. In a4dirion «o the prote<:tiOM siven fo the Nat2
       Holde1· \mder, this Ncne. a. M0rtg11gc, Deed of Trust or Security Dtc:d (the "Sccuric)' tnatr1,1ment''), d~ed tho srul"le dare as this
       No1e, prot!C:11 lhe Note Holder from possible Jones whldi 111ight result ifl do nor lcecp d1e prom Illes whioh I 1n1kt in lhi, No1e.
       Th~t Security lnsrrumonc deacribes how a.nd uncfer whal conditions J ftlB)' be required to make immediate payl'ltent In r1111 of all
       a1nounu- I owc under this 'Note. some of those conditions :ire deacribed as rollowa:

                    Tran,ter ortbo ,"roper1y or a Benencial lntcrcil in Borrower: tr •II or any part or the P'roputy. or ar,y
                    inte~t h1 it i, sotd ar tranmrred (or if:t bl!naticl:al inrerest In Sorrower ic sold or 1nmsfr,,.red and Sorrowc::r
                    is not a nature~ per,on) wimout Lender's prior wrirren c,msenc. Lender m::QI' ac !Is op1ion, re-quire lmmccsio1a
                    pa)lnv:nr In full of till s11ms 9aeured by rh,s Security lnstru1T1cnt, However, lhls oplion shall not be exercised
                    by Lender if exercise if prohibited b)' ftdcral Jaw a orihc date or 1his Set;urity IMmunant,

                    tfL~der exc::rc:lses tht& optmn, Lc:ndet shalt gNc Sorrower rtoticc of iic.:oelcrariol\. Tho n_otloe s.hlill provide
                    • poriod ofn01: lets than lO deys ftom 11\a d;ate tile notice is delit;cred or 1n•iled whhin which Borrower 1n1,1sf
                    pll)t an suqui sec1.1n:d by thia Securit) fnsctu'inent. ff Sorrower fails fO P•Y th'e&C sums: l)flor CO the upir~tiQ.11
                    ofthla period. Lendi;r ma,y ln-.,oke an)' reme-dlc::s permitted b)' this Se'CUril)I fns.cNment without fi.lnher noricc:
                    ar dM\and on Bor~~r.                                                                              ·

                                                                NOTICE TO COSICNER.
                                Vour sienaturc 011 thi:s Note moans that )'DI.I arc 1qualt)' llable for rep11y11ncnl ot thl~ 1011n,
                                     If the Borrower doe, nor pay, the Ll!ndc:r ha • a le1:al right ro collect from )'OU,

       wmm.ss TI-IB HAND<S) AND ••-'LC•> op THE u N o • • ~ ~ . ~                                                                        z'
                                                                         ·aottO\YC!G'     tlnu V, Par,ow     ~


       PQY /tJ :hi!!. Ol'dtrr   ofllcrmon1 Ho1ulrtt1 F'l11rmca Agent:)I wirhm" rt:eour.s•.
                                                   By:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                             N   D11l;r A.ull,orlzvd Aacnl of"'""''"" O•~•IC1J1n1c:,II Cnodll lJnlcrn

                                                   ~re:._·- - - - - - ~ . . - - - - - - . - - - - - - - -


       VHFA F.,1171 #,!.701                                              I\C¥ S/99




                                                                                                                                    ~,.,,.,,,, .
!ii,    !,I    tWtt t¥H
             Case 2:19-cv-00156-cr Document 1-7 Filed 09/09/19 Page 1 of 1



                                                                                                  .        (;7 /             C/i?"S'

                                            ASSIGNMENT OF MORTGAGE
                                                                                                  :·•,);?)"'l~(-·~dL~k · ----·•--
                                                                                                      . V11F>1
                                                                                                        h:> {.I))\:..   Lh)tj~   P)w ),,,,~J,1, Y'-f
           By the Opportunities Credit Union formerly Vermont Development Credit Union (the ·credit Union") having its principal        (Jr'1--IO}i
office at 25 Winooski Falls Way, Suite 203, PO Box 67, Winooski, Vermont 05404 to USDA Rural Development, of the Slate of
Vermont, agency organized and existing under the Laws of the State of Vermont, having an address of 87 State Street, Suite
324, Montpelier, VT 05601.

         The Credit Union, in consideration of the acceptance by the Buyer of its duties under the Loan Servicing Agreement,
and other good and valuable consideration, and pursuant lo the Loan Servicing Agreement does hereby give, grant, bargain,
seal, assign and convey to the Buyer, TO HAVE AND TO HOLD, the same, upon the terms set forth herein and in the Loan
Servicing Agreement the land records of the City of Rutland, Stale of Vermont as follows:

LOAN NUMBER                  NAME                          UATE                             BOOK                   PAGE

0000017249                   Justine V. Farrow             08/15/2000                       402                    828-835




STATE OF VERMONT
COUNTY OF CHITTENDEN, SS.

          In the Town/City of Winooski in said County this 26th day of January, 2018 before me appeared Michael Cardinal lo
me personally known who being by me duly sworn, did say that he is the Duly Authorized Agent of Opportunities Credit Union,
the Credit Union described in and which executed the foregoing instrument, and that the foregoing instrument was signed by him
on behalf of said Credit Union by authority of its Board of Directors, and he acknowledged said instrument to the free act and
deed of said Credit UnilJrl.
                  _/?_.
Before me, _--4,-....J,.;;.;.:,,,."'-'-=--:----==c~==---



My Commission Expires: 02/10/2019
                                        Case 2:19-cv-00156-cr Document 1-8 Filed 09/09/19 Page 1 of 1

 JS 44 (Rev. 12/12)
                                                                                 CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local_ rules of_court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of irnttatmg the CIVIi docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 I. (a) PLAINTIFFS                                                                                                       DEFENDANTS
                                            United States of America                                                  Justine Farrow, et al.


        (b) County of Residence off irst Listed Plaintiff                                                               County of Residence of First Listed Defendant                        _C=a=le=d=o=n~i=a~------
                                    (EXCEPT IN US. PLAIN11FF CASES)                                                                                       (IN US. Pf,AJNTJFF CASES ONLY)
                                                                                                                        NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.

        (c) Attorneys (Firm Name, Address, and Telephone Number)                                                         Attorneys (If Known)
 Melissa A.D. Ranaldo, AUSA, U.S. Attorney's Office, P.O. Box 570,
 Burlington, VT 05402, (802) 951-6725


 II. BASIS OF JURISDICTION (Place an "X" inOneBoxOnly)                                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                    (For Diversity Cases Only)                                             and One Box for Defendant)
l!I I U.S. Government                    0 3      Federal Question                                                                           PTF            DEF                                           PTF       DEF
              Plaintiff                                (US. Government Not a Party)                            Citizen of This State         O I            0 I       Incorporated or Principal Place      O 4      0 4
                                                                                                                                                                        of Business In This State

0 2         U.S. Government              0 4      Diversity                                                    Citizen of Another State             0 2     0     2   Incorporated and P1incipal Place           0   5     0 5
               Defendant                            (Indicate Citizenship of Parties in item lll)                                                                        of Business In Another State

                                                                                                               Citizen or Subject of a              0 3     0     3   Foreign Nation                             0   6     0 6
                                                                                                                 Forei CountI
 IV. NATURE OF SUIT (Place an                          "X" in One Box Only)
(.,      : .. ;;: CONTRACTii:," ,;;;:     ,_. .    /     •·,<•.•·•  •TORTS'•.•·   ;L•e      .   ,._.,.,,, •:   :.: FORFEITUREIPENALTYJi- 1:- ••,: .             BANKRUJ>T«Y;::·. . :.             :::,. OTHER.STATUTES          . I
 0 110 Insurance                          PERSONAL INJURY                  PERSONAL INJURY                     0 625 Drug Related Seizure             o 422 Appeal 28    use 158                 0 3 75 False Claims Act
 0      120 Marine                      0 310 Airplane                   0 365 Personal Injury -                       of Property 21 USC 881         0 423 Withdrawal                           0 400 State Reapportionment
 0      130 Miller Act                  0 3 I 5 Ai1plane Product                Product Liabilily              0 690 Other                                  28    use
                                                                                                                                                                    157                          0 410 Antitiust
 0      I 40 Negotiable Insttument               Liabilily               0 367 Health Care/                                                                                                      0 430 Banks and Banking
 0      150 Recovety of Overpa}ment     0 320 Assault, Libel &                  Pharmaceutical                                                        ""' PROPERTY RIGHTS:                   .. 0   450 Connnerce
             & Enforcement of Judgment           Slander                        Personal lnjwy                                                        0 820 Copyrights                           0 460 Depmtation
 0      151 Medicare Act                0 330 Federal Employers                 Product Liability                                                     0 830 Patent                               0 4 70 Racketeer Influenced and
 0      152 Recoveiy of Defaulted                Liability               0 368 Asbestos Personal                                                      0 840 Trademark                                   Corrupt Organizations
             Student Loans              0 340 Marine                             Injury Product                                                                                                  0 480 Consumer Credit
             (Excludes Veterans)        0 345 Marine Product                     Liability        1:•:·,·., ..•          ·0c•
                                                                                                                       ~--R       ,,.          ..     ..vsoc,A 'SE€URITY·              _   ...   0 490 Cable/Sat TV
 0      153 Recoveiy of Overpayment              Liability                PERSONAL PROPERTY        0 7 IO Fair Labor Standards                        0 861 HIA (1395ft)                         0 850 Securities/Commodities/
             of Veteran's Benefits      0 350 Motor Vehicle              0 370 Other Fraud                      Act                                   0 862 Black Lung (923)                            Exchange
 0      160 Stockholders' Suits         0 355 Motor Vehicle              0 3 71 Truth in Lending   0 720 Labor/Management                             0 863 DIWC/DIWW (405(g))                   0 890 Other Statutmy Actions
 0      I 90 Other Contract                     Product Liability        0 3 80 Other Personal                  Relations                             0 864 SSID Title XVI                       0 89 I Agriculttu·al Acts
 0      I 95 Contract Product Liability 0 360 Other Personal                    Property Damage    0 740 Railway Labor Act                            0 865 RSI (405(g))                         0 893 EnvironmentaJ Matters
 0      196 Franch.ise                          Injury                   0 385 Property Damage     0 751 Family and Medical                                                                      0 895 Freedom oflnformation
                                        0 362 Personal lnjllly -                Product Liability               Leave Act                                                                               Act
                                                Medical Malpractice                                0 790 Other Labor Litigation                                                                  0 896 Arbitration
I .'·    .;: REAEPROPERTY:•0 · ... ·Y CIVlli:RIGHTS ,.·                    PRISONER PETITIONS:, 0 79 I Employee Retirement                            I : FED.ERAE·TAXSUITS ,.                   0 899 AdministI11tive Procedme
 0      2 IO Land Condenmation          0 440 Other Civil Rights            Habeas Corpus:                     Income Secwity Act                      0 870 Taxes (U.S. Plaintiff                     Act/Review or Appeal of
 !"I    220 Foreclosure                 0 441 Voting                      0 463 Alien Detainee                                                               or Defendant)                             Agency Decision
 0      230 Rent Lease & Ejectinent     0 442 Employment                  0 510 Motions to Vacate                                                      0 871 IRS-Third Party                     0 950 Constitutionality of
 0      240 Torts to Land               0 443 Housing/                          Sentence                                                                     26 use 7609                               State Statutes
 0      245 Tort Product Liabilily              Accommodations            0 530 General
 0      290 All Other Real Property     0 445 Amer. w/Disabilities -      0 535 Death Penalty      .,,,.;,,,::,_IMMIGRATION-'.:-:.-. ·-'.
                                                Employment                  Other:                 0 462 Naturalization Application
                                        0 446 An1er. w/Disabilities -     0 540 Mandamus & Other 0 465 Other Immigration
                                                Otl1er                    0 550 Civil Rights                   Actions
                                        0 448 Education                   0 555 Prison Condition
                                                                          0 560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement

 V. 0 RIG IN (Place an           "X" in One Box Only)
)!( I Original                D 2 Removed from                  D 3     Remanded from                 D 4 Reinstated or           D 5 Transferred from                D 6 Multidistrict
      Proceeding                  State Court                           Appellate Court                   Reopened                    Another District                    Litigation
                                                                                                                                          (specify)
                                              Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
 VI. CAUSE OF ACTION                          42 U.S.C. Section 1490a
                                            1-B..cr::.ie...:f;..;d...:es..cc.::.ri-pt...:io...:n...:o.ccf..c.c.;.;a_usc...e-'-:;...:.,;c;___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                             Foreclosure
 VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                          DEMAND$                                         CHECK YES only if demanded in complaint
      COMPLAINT:          UNDER RULE 23, F.R.Cv P.                                                                  121,301.56                                    JURY DEMAND:         0 Yes     )!!{No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                                         DOCKET NUMBER
 DATE
        q
 FOR OFFICE USE ONLY

        RECEIPT#                    AMOUNT                                        APPL YING IFP                                          JUDGE       l()\'l.                  MAG.JUDGE _ _ _ _ _ _ __


                                                                                                                                                    2:1q.cv-- l~L,
